


EXHIBIT 10.29
[Execution Version]
PURCHASE AND SALE AGREEMENT
by and between
PRESIDENT AND FELLOWS OF HARVARD COLLEGE,
as Seller
and
ATHENAHEALTH, INC.,
as Buyer
Property Name: The Arsenal on the Charles
Location: Watertown, Middlesex County, Commonwealth of Massachusetts
Effective Date: December 5, 2012









--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page


 
 
 
 
ARTICLE 1 -
 
CERTAIN DEFINITIONS
1


ARTICLE 2 -
 
SALE OF PROPERTY
8


ARTICLE 3 -
 
PURCHASE PRICE
8


3.1
Earnest Money Deposit
8


3.2
Cash at Closing
8


ARTICLE 4 -
 
TITLE MATTERS
9


4.1
Title to Real Property
9


4.2
Title Defects
9


4.3
Title Insurance
10


ARTICLE 5 -
 
BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY
10


5.1
Buyer's Due Diligence
10


5.2
Intentionally Omitted
12


5.3
Termination of Agreement During Due Diligence Period
12


5.4
Release
13


5.5
No Assumption of Employee Claims
13


ARTICLE 6 -
 
ADJUSTMENTS AND PRORATIONS
14


6.1
Lease Rentals and Other Revenues
14


6.2
Intentionally Omitted
15


6.3
Real Estate and Personal Property Taxes
15


6.4
Other Property Operating Expenses
16


6.5
Closing Costs
16


6.6
Cash Security Deposits
17


6.7
Apportionment Credit
17


6.8
Delayed Adjustment; Delivery of Operating and Other Statements
17


ARTICLE 7 -
 
CLOSING
17


7.1
Closing Date
17


7.2
Title Transfer and Payment of Purchase Price
17


7.3
Seller's Closing Deliveries
18


7.4
Buyer Closing Deliveries
20






- i -

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


 
 
 
Page


 
 
 
 
ARTICLE 8 -
 
CONDITIONS TO CLOSING
20


8.1
Conditions to Seller's Obligations
20


8.2
Conditions to Buyer's Obligations
21


8.3
Waiver of Failure of Conditions Precedent
21


ARTICLE 9 -
 
REPRESENTATIONS AND WARRANTIES
22


9.1
Buyer's Representations
22


9.2
Seller's Representations
22


9.3
General Provisions
24


9.4
As-Is Sale
26


ARTICLE 10 -
 
COVENANTS
26


10.1
Buyer's Covenants
26


10.2
Seller's Covenants
27


10.3
Mutual Covenants
28


ARTICLE 11 -


FAILURE OF CONDITIONS
29


11.1
To Seller's Obligations
29


11.2
To Buyer's Obligations
30


ARTICLE 12 -
 
CONDEMNATION/CASUALTY
30


12.1
Right to Terminate
30


12.2
Allocation of Proceeds and Awards
30


12.3
Insurance
31


12.4
Waiver
31


ARTICLE 13 -
 
ESCROW
31


ARTICLE 14 -
 
LEASE EXPENSES
31


14.1
New Leases; Lease Modifications
32


14.2
Lease Enforcement
32


14.3
Lease Expenses
32


ARTICLE 15 -


MISCELLANEOUS
32


15.1
Assignment
32


15.2
Designation Agreement
33


15.3
Survival/Merger
33


 
 
 
 


- ii -

--------------------------------------------------------------------------------




 
 
 
Page


15.4
Integration; Waiver
33


15.5
Governing Law
34


15.6
Captions Not Binding; Exhibits
34


15.7
Binding Effect
34


15.8
Severability
34


15.9
Notices
34


15.10
Counterparts
35


15.11
No Recordation
36


15.12
Additional Agreements; Further Assurances
36


15.13
Construction
36


15.14
Maximum Aggregate Liability
36


15.15
Time of The Essence
36


15.16
Waiver of Jury Trial
36


15.17
Electronic Signatures
37


15.18
Prevailing Parties
37








- iii -

--------------------------------------------------------------------------------




EXHIBITS
A.    Legal Description
B.    List of Contracts and Leasing Commissions Due
C.    Form of Quitclaim Deed
D.    Form of Bill of Sale
E.    Form of Assignment of Tenant Leases
F.    Form of Assignment of Intangible Property
G.    Form of Notice to Tenants
H.    Form of Seller's Non-Foreign Certificate
I.    Form of Seller's Title Affidavit
J.    Tenant Estoppel Documents:
--    1:    Form of Tenant Estoppel Letter
2:    Form of Seller Estoppel Letter
K.    Litigation Notices, Contract Defaults and Governmental Violations
L.    List of Tenants
M.    List of Letters of Credit
N.    Due Diligence Materials


O.    Environmental Testing Plan



- iv -

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of December 5,
2012, by and between PRESIDENT AND FELLOWS OF HARVARD COLLEGE, a Massachusetts
charitable and educational corporation (“Seller”), and ATHENAHEALTH, INC., a
Delaware corporation, or its permitted assignee (“Buyer”).
W I T N E S S E T H:
In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:
ARTICLE 1 - CERTAIN DEFINITIONS
As used herein, the following terms shall have the following meanings:
“Additional Deposit” shall mean the sum of Five Hundred Thousand and No/100
Dollars ($500,000.00), to the extent the same is deposited by Buyer in
accordance with the terms of Subsection 3.1.2 hereof, together with any interest
earned thereon.
“Business Day” shall mean any day other than a Saturday, Sunday, or any federal
or Commonwealth of Massachusetts holiday. If any period expires on a day which
is not a Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.
“Buyer's Broker” shall mean any broker, agent, finder or advisor retained by
Buyer in connection with this Transaction, including, but not limited to, Avison
Young.
“Buyer's Reports” shall mean the written results of any examinations,
inspections, investigations, tests, studies, analyses, appraisals, evaluations
and/or investigations prepared by or for or otherwise obtained by Buyer or
Buyer's Representatives in connection with Buyer's Due Diligence.
“Buyer's Representatives” shall mean Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.
“Closing” shall mean the closing of the Transaction.
“Closing Date” shall mean April 11, 2013, as the same may be extended pursuant
to the express terms of this Agreement.
“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.
“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations thereunder.



--------------------------------------------------------------------------------




“Confidential Materials” shall mean, any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following (whether prepared internally or by a third party on behalf of
Seller): appraisals; budgets; strategic plans for the Property (including,
without limitation, information relating to any proposed future use or
development of the Property); internal analyses; information regarding the
marketing of the Property for sale; submissions relating to obtaining internal
authorization for the sale of the Property by Seller; attorney and accountant
work product; attorney-client privileged documents; or internal correspondence
of Seller, or any of their respective affiliates and correspondence between or
among such parties, all of which Confidential Materials are the subject of the
nondisclosure provisions contained herein. Notwithstanding the foregoing,
Confidential Materials shall not include information that (a) is known to the
Buyer prior to disclosure thereof by the Seller; (b) has been published or made
available to others, without restriction and without breach of this Agreement by
the Buyer; (c) has become or becomes available to the Buyer from others having
no obligation to hold such information or data in confidence; or (d) has been
developed by the Buyer independently of any disclosure of such information or
data by the Seller.
“Continuing Contracts” shall have the meaning given to such term in Section
10.2.1(c) hereof.
“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Property and to which Seller or Seller's property
manager is a party (including all contracts, subcontracts and agreements
relating to the construction of any unfinished tenant improvements and any
contracts with government authorities that relate to the Property), all of which
are described in Exhibit B attached hereto and incorporated herein by this
reference, together with any additional contracts, subcontracts and agreements
entered into in accordance with the terms of Subsection 10.2.1 hereof and as the
same may be modified or terminated in accordance with the terms of Subsection
10.2.1.
“Data” shall mean any and all materials or documents furnished by Seller to
Buyer or Buyer's Representatives by delivery to Buyer's outside counsel or to
the Data Room (as defined in Section 5.1 hereof) in connection with Due
Diligence.
“Deposit” shall mean the Initial Deposit plus, if delivered, the Additional
Deposit.
“Designated Employee” shall mean Carolee Hill. The Designated Employee is the
individual who has been primarily responsible for the management of the Property
on behalf of Seller since Seller's acquisition of the Property.
“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Party delivers or
makes available to Buyer or Buyer' Representatives prior to Closing or which are
otherwise obtained by Buyer or Buyer's Representatives prior to Closing,
including, but not limited to, the Title Commitment, the Survey, the Title
Documents, and the Property Documents.
“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations, interviews of any Seller Parties
and/or investigations with

- 2 -

--------------------------------------------------------------------------------




respect to the Property, the Documents, and other information and documents
regarding the Property as Buyer, in its sole and absolute discretion, deems
appropriate so as to satisfy itself with respect to its potential purchase of
the Property, including, but not limited to, the following matters: title and
survey, land use, zoning, environmental issues, utilities, the physical
condition of the Property, tenant/leasehold interests, the economic status of
the Property, inventory of personal property, including intangible property, and
the availability of government incentive programs with regard to Buyer's
potential purchase and operation of the Property.
“Due Diligence Period” shall mean the period commencing on the Effective Date
and expiring on March 12, 2013.
“Effective Date” shall mean the last date of execution of this Agreement by
either Seller or Buyer, as shown on the signature page hereof.
“Environmental Due Diligence” shall mean Buyer's Environmental Due Diligence
Investigations of the Property permitted hereunder, including compliance with
all applicable federal, state and local environmental requirements, including
any topic covered by MEPA, to be performed by Buyer or Buyer Representatives.
“Escrow Agent” shall mean Bank of America, National Association, a national
banking association, in its capacity as escrow agent pursuant to the Escrow
Agreement.
“Escrow Agreement” shall mean that certain Escrow Agreement dated as of
September 14, 2012, by and among Seller, Buyer and Escrow Agent.
“Initial Deposit” shall mean the sum of Five Hundred Thousand and No/100 Dollars
($500,000.00), which sum has been deposited by Buyer in accordance with the
terms of Subsection 3.1.1 hereof, together with any interest earned thereon.
“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.
“Leases” shall mean all leases for tenants of the Real Property on the Closing
Date (including, without limitation, all New Leases).
“Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.
“Major Condemnation” shall mean any condemnation or eminent domain proceeding
that is commenced after the date hereof: (i) of all or substantially all of the
Property; or (ii) of less than all or substantially all of the Property that:
(a) causes the Property to fail to comply with Legal Requirements; (b)
materially and permanently impairs access to or egress from the Property; and or
(c) for which the portion of the Property that is the subject of such
proceedings has a value in excess of ten percent (10%) of the Purchase Price, as
reasonably determined by a third party consultant selected by Seller and
approved by Buyer, such approval not to be unreasonably withheld or delayed.

- 3 -

--------------------------------------------------------------------------------




“New Leases” shall mean, collectively, any Lease entered into between the
Effective Date and the Closing Date.
“Other Property Rights” shall mean, collectively, Seller's interest in and to
all of the following, if and only to the extent the same may be assigned or
quitclaimed by Seller without any expense to Seller: (a) any licenses, permits
and other written authorizations necessary or useful for the use, operation or
ownership of the Real Property, (b) the rights of Seller (if any) to the name
“The Arsenal on the Charles” (it being acknowledged by Buyer that Seller does
not have exclusive rights (and in fact may have no rights) to use such name and
that Seller has not registered the same in any manner), (c) any third-party
guaranties and warranties in effect with respect to any portion of the Real
Property or the Personal Property as of the Closing Date, and (d) any books,
records and files relating to the Property excluding Confidential Materials.
“Owner's Title Policy” shall mean an ALTA Owner's Form of title insurance policy
(or such other comparable form of title insurance policy as is available in the
jurisdiction in which the Property is located) in the form of the Title
Commitment, in the amount of the Purchase Price.
“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to matters of title and survey pursuant to Article
4 hereof and the right of Buyer to terminate this Agreement pursuant to Article
5 hereof: (a) applicable zoning and building ordinances and land use
regulations, (b) all liens, encumbrances, covenants, conditions, restrictions,
easements and other matters of record, except to the extent that the same are
caused or created by Seller in violation of the terms of Subsection 4.2.3, (c)
such exceptions to title as are listed on Schedule B of the Title Commitment,
including the Title Company's standard printed exceptions, except to the extent
Seller agrees in writing to Remove the same on or prior to Closing in accordance
with the terms of Subsection 4.2.1, (d) such state of facts as disclosed in the
Survey, (e) such state of facts as would be disclosed by a physical inspection
of the Property of the nature of inspection which would be conducted in a Survey
of the Property, (f) the lien of taxes and assessments not yet due and payable,
(g) any exceptions caused by Buyer or any Buyer's Representative, (h) such other
exceptions as may be Removed from the Owner's Title Policy, (i) the rights of
the tenants under the Leases, and (j) any matters deemed to constitute
additional Permitted Exceptions under Subsection 4.2.1 hereof. Notwithstanding
any provision to the contrary contained in this Agreement or any of the
documents to be executed in connection herewith or pursuant hereto, any or all
of the Permitted Exceptions may be omitted by Seller in the Deed (as defined in
Subsection 7.3(a)) without giving rise to any liability of Seller, irrespective
of any covenant or warranty of Seller contained in the Deed (which provisions
shall survive the Closing and not be merged therein).
“Personal Property” shall mean all tangible personal property owned by Seller
(excluding any computer software which either (a) is licensed to Seller or
Seller's property manager, or (b) Seller deems proprietary), whether or not
located on the Real Property and used solely in connection with the ownership,
operation and maintenance of the Real Property.
“PILOT Agreement” shall mean that certain Memorandum of Understanding with
respect to Payment in Lieu of Taxes to be paid to the Town of Watertown by
President and Fellows of Harvard College dated as of July 1, 2002.

- 4 -

--------------------------------------------------------------------------------




“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller's interest as landlord in all Leases; (d) if and to only
the extent the same may be assigned or quitclaimed by Seller without any expense
to Seller, the Contracts, and (e) the Other Property Rights.
“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute, evidence
or create any portion of the Property.
“Purchase Price” shall mean the sum of One Hundred Sixty-Eight Million Five
Hundred Thousand and No/100 Dollars ($168,500,000.00).
“Real Property” shall mean that certain parcel of real estate commonly known as
The Arsenal on the Charles, located in Watertown, Middlesex County,
Massachusetts and legally described in Exhibit A attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Seller as of the Closing Date and all
right, title and interest, if any, that Seller may have in and to all rights,
privileges and appurtenances pertaining thereto including all of Seller's right,
title and interest, if any, in and to all rights-of-way, open or proposed
streets, alleys, easements, strips or gores of land adjacent thereto; provided,
however, that in the event of any condemnation or casualty that occurs after the
date hereof, the term “Real Property” shall not include any of the foregoing
that is destroyed or taken as a result of any such condemnation proceeding.
“Reimbursable Lease Expenses” shall mean, collectively, any and all costs,
expenses and fees paid by Seller prior to Closing or costs, expenses and fees
incurred by Seller prior to Closing arising out of or in connection with (a) any
extensions, renewals or expansions under any Lease exercised or granted between
the Effective Date and the Closing Date, and (b) any New Lease; provided that
Buyer consented, or Buyer's consent was deemed to have been given, in accordance
with Article 14 hereof. Reimbursable Lease Expenses shall include, without
limitation, (i) brokerage commissions and fees to effect any such leasing
transaction, (ii) expenses incurred for repairs, improvements, equipment,
painting, decorating, partitioning and other items to satisfy the tenant's
requirements with regard to such leasing transaction, (iii) legal fees for
services in connection with the preparation of documents and other services
rendered in connection with the effectuation of the leasing transaction, (iv) if
there are any rent concessions covering any period that the tenant has the right
to be in possession of the demised space, the rents that would have accrued
during the period of such concession prior to the Closing Date as if such
concession were amortized over (A) with respect to any extension or renewal, the
term of such extension or renewal, (B) with respect to any expansion, that
portion of the term remaining under the subject Lease after the date of any
expansion, or (C) with respect to any New Lease, the entire initial term of any
such New Lease, and (v) expenses incurred for the purpose of satisfying or
terminating the obligations of a tenant under a New Lease to the landlord under
another lease (whether or not such other lease covers space in the Property).
“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove the same as an exception to the Owner's Title Policy
for the benefit of Buyer, without any additional cost to Buyer, whether such
removal is made available in consideration of payment, bonding, indemnity of
Seller or otherwise

- 5 -

--------------------------------------------------------------------------------




“Rents” shall mean all base rents, percentage rents, additional rent and any tax
and operating expense reimbursements and escalations due from the tenants of the
Property under the Leases.
“Required Removal Exceptions” shall mean, collectively, any Title Objections to
the extent (and only to the extent) that the same (a) have not been caused by
Buyer or any Buyer's Representatives, and (b) are either:
(i)
liens evidencing monetary encumbrances (other than liens for non-delinquent
general real estate taxes or assessments) (“Monetary Liens”) which can be
Removed by payment of liquidated amounts but only if such Monetary Liens (A)
have been created by written instrument signed by Seller or assumed by written
instrument signed by Seller or (B) can be removed by payment of a sum certain
not to exceed $10,000.00; or

(ii)
liens or encumbrances (including, but not limited to, Monetary Liens) created by
Seller after the date of this Agreement in violation of Subsection 4.2.3.

“Required Tenants” shall mean, collectively, the following tenants: Boston
Bread, LLC, Harvard Business School Publishing; Bright Horizons Children's
Centers, LLC; TSI Watertown, Inc.; Bard, Rao + Athanas Consulting Engineers,
LLC; and Paulus, Sokolowski and Sartor, LLC; Scholastic Inc.; Roundarch Isobar,
Inc.; Liaison International, LLC; Mobile Messenger Americas, Inc.; Communispace
Corporation; Service Employees International Union (SEIU) Local 509; Watertown
Arts Center; Syniverse ICX Corporation; and La Casa de Pedro, Inc.
“SEC” shall have the meaning given to such term in Subsection 10.1.1 hereof.
“Seller-Allocated Amounts” shall mean, collectively:
(b)    with respect to any condemnation or eminent domain proceedings with
respect to any portion of the Property that occurs after the date hereof, (i)
the costs, expenses and fees, including reasonable attorneys' fees, expenses and
disbursements, incurred by Seller in connection with obtaining payment of any
award or proceeds in connection with any such condemnation or eminent domain
proceedings, and (ii) any portion of any such award or proceeds that is
allocable to loss of use of the Property prior to Closing; and
(c)    with respect to any casualty to any portion of the Property that occurs
after the date hereof, (i) the costs, expenses and fees, including reasonable
attorneys' fees, expenses and disbursements, incurred by Seller in connection
with the negotiation and/or settlement of any casualty claim with an insurer
with respect to the Property, (ii) the proceeds of any rental loss, business
interruption or similar insurance that are allocable to the period prior to the
Closing Date, and (iii) the reasonable and actual costs incurred by Seller in
stabilizing the Property following a casualty.
“Seller's Knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Employee and shall not be construed to refer to the
knowledge of any other

- 6 -

--------------------------------------------------------------------------------




Seller Party, or to impose or have imposed upon the Designated Employee any duty
to investigate the matters to which such knowledge, or the absence thereof,
pertains, including, but not limited to, the contents of the files, documents
and materials made available to or disclosed to Buyer or the contents of files
maintained by the Designated Employee, provided, however, that the Designated
Employee shall have a duty to inquire of Stephen Faber, asset manager, and
Robert Weikel, senior property manager, with respect to such matters (each of
Stephen Faber and Robert Weikel being engaged by The Beal Companies, the
property manager of the Property). There shall be no personal liability on the
part of the Designated Employee arising out of any of the Seller's Warranties.
“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller's property manager, (d) any direct or indirect owner of any
beneficial interest in Seller, (e) any officer, director, employee, or agent of
Seller, its counsel, Seller's property manager or any direct or indirect owner
of any beneficial interest in Seller; and (f) any other entity or individual
affiliated or related in any way to any of the foregoing.
“Seller's Warranties” shall mean Seller's representations and warranties set
forth in Section 9.2 and the limited warranty of title set forth in the Deed (as
defined in Subsection 7.3(a)) as the same may be deemed modified or waived by
Buyer pursuant to this Agreement.
“Survey” shall mean an ALTA as-built survey of the Property to be obtained as
set forth in Article 4.
“Tax Year” shall mean the year period commencing on July 1 of each calendar year
and ending on June 30 of each calendar year.
“Title Commitment” shall mean that certain commitment to issue an Owner's Policy
of Title Insurance, with endorsements, with respect to the Property to be issued
by the Title Company.
“Title Company” shall mean Chicago Title Insurance Company.
“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage.
“Title Objection Date” shall mean February 4, 2013.
“Title Objections” shall mean any exceptions to title to which Buyer is entitled
and timely objects in accordance with the terms of Subsection 4.2.1(a).
“Transaction” shall mean the transaction contemplated by this Agreement.
ARTICLE 2 - SALE OF PROPERTY
Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Exhibits attached hereto, all of Seller's right, title and interest in and
to the Property.

- 7 -

--------------------------------------------------------------------------------




ARTICLE 3 - PURCHASE PRICE
In consideration of the sale of the Property to Buyer, Buyer shall pay to Seller
an amount equal to the Purchase Price, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement.
3.1Earnest Money Deposit.
3.1.1Payment of Initial Deposit. Buyer has previously delivered the Initial
Deposit in immediately available funds to Escrow Agent.
3.1.2Payment of Additional Deposit. Within two (2) Business Days after the
expiration of the Due Diligence Period, Buyer shall deliver the Additional
Deposit in immediately available funds to Escrow Agent if Buyer does not elect
to terminate this Agreement pursuant to Section 5.3. Notwithstanding any
provision contained in any section of this Agreement aside from the provisions
contained in this Section 3.1.2 to the contrary, if Buyer fails to timely make
the Additional Deposit as provided herein, at Seller's option, Buyer shall be
deemed to be in default under this Agreement and, if Seller elects such option,
Seller may terminate the Agreement, the Initial Deposit shall be paid to Seller,
and the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement.
3.1.3Applicable Terms. Except as expressly otherwise set forth herein, the
Deposit shall be non-refundable, shall be applied against the Purchase Price on
the Closing Date and shall otherwise be held and delivered by Escrow Agent in
accordance with the provisions of the Escrow Agreement.
3.2Cash at Closing. On the Closing Date, Buyer shall (a) pay to Seller an amount
equal to the balance of the Purchase Price in immediately available funds by
wire transfer as more particularly set forth in Section 7.2, as prorated and
adjusted as set forth in Article 6, Section 7.2, or as otherwise provided under
this Agreement, and (b) cause the Escrow Agent to contemporaneously pay the
Deposit to Seller in immediately available funds by wire transfer as more
particularly set forth in Section 7.2.
ARTICLE 4 - TITLE MATTERS
4.1Title to Real Property. Within three (3) Business Days from the Effective
Date, Seller shall provide Buyer with a copy of the most recent owner's title
insurance policy issued in connection with the Property and the most recent
survey of the Property. Buyer shall use good faith and reasonable efforts to
obtain an updated Title Commitment, copies of all of the Title Documents, and
the Survey as soon as reasonably practicable after the Effective Date. Buyer
shall notify Seller when it receives any of the aforementioned documents.
4.2Title Defects.
4.2.1Buyer's Objections to Title; Seller's Obligations and Rights.

- 8 -

--------------------------------------------------------------------------------




(a)On or prior to the Title Objection Date, Buyer shall have the right to object
in writing to any title matters that appear on the Title Commitment, the Survey,
and any supplemental title reports or updates to the Title Commitment (whether
or not such matters constitute Permitted Exceptions). In addition, after the
Title Objection Date, Buyer shall have the right to object in writing to any
title matters which are not Permitted Exceptions that arise after the Title
Objection Date so long as such objection is made by Buyer within five (5)
Business Days after Buyer becomes aware of the same (but, in any event, prior to
the Closing Date). Unless Buyer is entitled to and timely objects to such title
matters, all such title matters shall be deemed to constitute additional
Permitted Exceptions. Buyer shall deliver to Seller concurrently with any
objection notice of Buyer delivered in accordance with this Section 4.2.1,
copies of the Title Commitment, the Survey, and any supplemental title reports
or updates to the Title Commitment that are the subject of any such Buyer
objections, together with copies of any exception documents referenced therein.
(b)If this Agreement has not been terminated by Buyer prior to Closing in
accordance with the provisions hereof, Seller shall, at Closing, Remove or cause
to be Removed any Title Objections to the extent (and only to the extent) that
the same constitute Required Removal Exceptions. In addition, Seller may elect
(but shall not be obligated) to Remove or cause to be Removed any other Title
Objections. To the extent that the same do not constitute Required Removal
Exceptions, Seller may notify Buyer in writing within five (5) Business Days
after receipt of Buyer's notice of Title Objections (but, in any event, prior to
the Closing Date) whether Seller elects to Remove the same. Seller's failure to
deliver such notice shall be deemed Seller's election not to Remove the same. If
Seller elects not to Remove one or more Title Objections (or is deemed not to
elect), then, within seven (7) Business Days after Seller's election, Buyer may
elect in writing to either (i) terminate this Agreement, in which event the
Deposit shall be returned to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (ii) waive such Title Objections
and proceed to Closing. Failure of Buyer to respond in writing within such
period shall be deemed an election by Buyer to waive such Title Objections and
proceed to Closing. Any such Title Objection so waived (or deemed waived) by
Buyer shall be deemed to constitute a Permitted Exception and the Closing shall
occur as herein provided without any reduction of or credit against the Purchase
Price.
(c)If Seller is unable to Remove any Required Removal Exceptions or other Title
Objection that it has previously elected to Remove prior to the Closing, Buyer
may at or prior to Closing elect to either (i) terminate this Agreement, in
which event the Deposit shall be returned to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for obligations
which expressly survive the termination of this Agreement, or (ii) waive such
Title Objection and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price; provided, however, if such
lien or other matter is a Required Removal Exception, then Seller shall be
obligated to remove such lien or other matter pursuant to paragraph (b) above.

- 9 -

--------------------------------------------------------------------------------




(d)Seller shall be entitled to a reasonable adjournment of the Closing (not to
exceed thirty (30) days) for the purpose of the Removal of any Required Removal
Exceptions or other Title Objections.
4.2.2Discharge of Title Exceptions. If on the Closing Date there are any
Required Removal Exceptions or any other Title Objections which Seller has
elected in writing to pay and discharge, Seller may use any portion of the
Purchase Price to satisfy the same, provided Seller shall cause the Title
Company to Remove the same.
4.2.3No New Exceptions. From and after the Effective Date, Seller shall not
execute any deed, easement, restriction, covenant or other matter affecting
title to the Property (other than New Leases and/or Lease modifications
permitted under Article 14) unless Buyer has received a copy thereof, along with
a notice requesting Buyer to approve same in writing within five (5) Business
Days after receipt thereof, and Buyer has approved the same in writing. If Buyer
fails to object in writing to any such proposed instrument within five (5)
Business Days after receipt of the aforementioned notice, Buyer shall be deemed
to have approved the proposed instrument. Buyer, in its sole and absolute
discretion, shall be entitled to grant or withhold its consent with respect to
any such instrument that is proposed.
4.3Title Insurance. At Closing, the Title Company shall issue the Owner's Title
Policy to Buyer, insuring that title to the Real Property is vested in Buyer
subject only to the Permitted Exceptions. Buyer shall be entitled to request
that the Title Company provide such endorsements (or amendments) to the Owner's
Title Policy as Buyer may reasonably require, provided that such endorsements
(or amendments) shall be at no cost to Seller, and the Owner's Title Policy
shall impose no additional liability on, Seller. Buyer's obligations under this
Agreement are expressly conditioned upon the Title Company's issuance of a Title
Insurance Commitment for such Owner's Title Policy and any such endorsements to
which the Title Company has agreed, on or prior to the Title Objection Date, to
issue to Buyer, and, if the Title Company refuses to issue such Title Insurance
Commitment or any such endorsements, Buyer may terminate this Agreement as
provided in Section 5.3.
ARTICLE 5 - BUYER'S DUE DILIGENCE/CONDITION OF THE PROPERTY
5.1Buyer's Due Diligence.
5.1.1Access to Property. Within five (5) Business Days of the Effective Date,
Seller will provide to Buyer: (a) access to the property files of Seller,
Seller's property manager and any other agent of Seller or agent of Seller's
property manager including, without limitation, all building records (excluding
appraisals and underwriting analyses), plans, environmental reports, Leases,
tenant correspondence, soil tests, maintenance records, brokerage agreements,
certified rent roll, and any other items referenced on Exhibit N attached
hereto, all to the extent in Seller's control or possession, but in all events
excluding the Confidential Materials (the “Due Diligence Items”). On or prior to
December 12, 2012, Seller shall (and during the pendency of this Agreement,
shall continue to) make the Due Diligence Items available to Buyer at the data
room located on the first floor of Building 312 located at 321 Arsenal Street,
Watertown, Massachusetts (the “Data Room”). Buyer may, at Buyer's sole cost and
expense, make copies of the Due Diligence Items. Notwithstanding the foregoing,
upon written request from Buyer,

- 10 -

--------------------------------------------------------------------------------




Seller shall deliver to Buyer such additional materials or documents that Buyer
may reasonably request relating to the Property, provided, however, that such
additional materials and documents are in the possession and control of Seller
or Seller's property manager and such additional materials and documents are not
Confidential Materials. In the event that Seller does not have GAAP audited
financial statements, Seller shall promptly provide, as reasonably requested by
Buyer's auditors and to the extent in the possession of Seller or its property
manager, financial books and records related solely to the Property sufficient
to permit the audit of calendar years 2010, 2011 and 2012, provided, however,
that in no event shall Seller be required to deliver books and records relating
to the Property that have been consolidated within financial data in books and
records relating to other property of Seller. In addition, if any particular
books and records of Seller include financial data relating to the Property and
financial data relating to other property of Seller, Seller shall only deliver
Buyer that portion of such financial data relating to the Property (and then,
only to the extent the same is readily separable from such other financial
data). Between the Effective Date and the Closing Date Seller shall allow Buyer
and Buyer's Representatives access to the Property and the Data Room upon
reasonable prior notice at reasonable times (i.e. during regular business hours)
provided (a) such access does not unreasonably interfere with the operation of
the Property or the rights of tenants; (b) Buyer shall not initiate contact with
any tenant prior January 21, 2013 without Seller's prior written consent, which
consent shall not be unreasonably conditioned, withheld or delayed; and (c)
except as expressly set forth in the next sentence, Buyer shall not engage in
any subsurface or intrusive environmental or physical testing of the Property or
any other testing (including, without limitation, any testing or sampling of
surface or subsurface soils, surface water, groundwater or any materials in or
about the Improvements), without the prior written consent of Seller, which may
be granted, withheld or conditioned in Seller's sole discretion. During the Due
Diligence Period, Buyer shall be permitted to conduct the subsurface
environmental and physical testing of the Property expressly set forth in the
written plan attached hereto as Exhibit O. Seller (or a Seller's Representative)
shall have the right to be present (physically, electronically or
telephonically, as applicable) when Buyer or any Buyer's Representative conducts
its or their investigations of the Property or communicates with any tenant. In
addition, Seller will make or cause to be made available to Buyer for copying,
at Buyer's sole cost and expense, the property files of Seller and the
management agent for the Property (other than those files containing
Confidential Materials) including, without limitation, all building records
(excluding appraisals and underwriting analyses), plans, environmental reports,
Leases, tenant correspondence, soil tests, maintenance records, and the items
referenced on Exhibit N attached hereto. Buyer shall promptly restore the
Property to the condition existing prior to any such tests and inspections.
Prior to such time as Buyer or any of Buyer's Representatives enter the
Property, Buyer shall (i) obtain policies of general liability insurance which
insure Buyer and Buyer's Representatives with liability insurance limits of not
less than $2,000,000.00 combined single limit for personal injury and property
damage and name Seller and Seller's property manager as additional insureds and
which are with such insurance companies, provide such coverages and carry such
other limits as Seller shall reasonably require, and (ii) provide Seller with
certificates of insurance evidencing that Buyer has obtained the aforementioned
policies of insurance.
5.1.2Buyer's Reports. Buyer shall have the right to rely on the statements,
opinions and representations of the consultants, contractors or other parties
hired by Buyer to perform the Due Diligence on Buyer's behalf, including the
statements, opinions and representations contained in the Buyer's Reports. In
the event that the parties do not proceed to

- 11 -

--------------------------------------------------------------------------------




Closing, Seller shall have the right, upon written request to Buyer provided
within thirty (30) days after the termination of this Agreement, to request the
Buyer's Reports to be delivered to Seller. The Buyer's Reports shall be
delivered to and accepted by Seller without any representation or warranty of
Buyer whatsoever, express or implied, including, without limitation, any
representation or warranty as to the accuracy or completeness thereof.
Notwithstanding anything contained in the foregoing to the contrary, in no event
shall Buyer disclose or deliver to any Person (other than the Buyer's
Representatives in accordance with this Agreement) including, without
limitation, the Seller, any Buyer's Reports other information relating to or the
results of any Environmental Due Diligence except to the extent (i) expressly
requested by Seller in writing or (ii) disclosure to a governmental authority is
required of Buyer pursuant to applicable environmental Laws. In the case of
(ii), if Buyer determines it is required to disclose any Environmental Due
Diligence to a governmental authority, Buyer shall promptly notify Seller, in
writing, of such requirement and consult with Seller as to the nature, scope and
timing of such disclosure requirement before disclosure to any governmental
authority.
5.1.3Limit on Government Contacts. Except in connection with (a) the preparation
of a so-called “Phase I” environmental report with respect to the Property, (b)
the performance of customary due diligence regarding the zoning, building, tax
or other compliance with the Property with applicable Laws, or (c) the
determination of applicability of regulatory restrictions, availability of
government incentive programs, and any potential redevelopment opportunities
with regard to Buyer's potential purchase and operation of the Property, Seller
shall be entitled to receive at least five (5) calendar days prior written
notice of any intended contact with governmental officials or representatives.
5.1.4Buyer's Acknowledgement. Buyer acknowledges and agrees as follows:
(a)During the Due Diligence Period, Buyer has conducted and shall continue to
conduct, or has waived its right to conduct, such Due Diligence as Buyer has
deemed or shall deem necessary or appropriate for Buyer to decide whether or not
to terminate this Agreement as provided in Section 5.3.
(b)Except as expressly set forth in this Agreement or in the Exhibits attached
hereto, none of the Seller Parties have or shall be deemed to have made any
verbal or written representations, warranties, promises or guarantees (whether
express, implied, statutory or otherwise) to Buyer with respect to the Property,
any matter set forth, contained or addressed in the Documents (including, but
not limited to, the accuracy and completeness thereof) or the results of Buyer's
Due Diligence.
5.2Intentionally Omitted.
5.3Termination of Agreement During Due Diligence Period. If Buyer, in its sole
and absolute discretion, is not satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement by written
notice to Seller at any time prior to 5:00 p.m. Eastern Time on the last day of
the Due Diligence Period, and, in the event of such termination, neither Seller
nor Buyer shall have any liability hereunder except for those obligations which
expressly survive the termination of this Agreement and Buyer shall be entitled
to the return of the Initial Deposit. In the event Buyer fails to terminate this
Agreement

- 12 -

--------------------------------------------------------------------------------




prior to 5:00 p.m. Eastern Time on the last day of the Due Diligence Period,
Buyer shall be deemed to have waived its rights to terminate this Agreement in
accordance with this Article 5, and Buyer shall make the Additional Deposit in
accordance with the provisions of Subsection 3.1.2. If after the expiration of
the Due Diligence Period Buyer conducts further Due Diligence, Buyer
acknowledges and agrees that, except as expressly provided in Section 8.1 below,
Buyer shall have no further right to terminate this Agreement with respect to
such further Due Diligence or otherwise in accordance with this Article 5.
5.4Release. UPON CLOSING, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES,
SUCCESSORS AND ASSIGNS, SHALL BE DEEMED TO HAVE RELEASED, ACQUITTED AND FOREVER
DISCHARGED SELLER AND (AS THE CASE MAY BE) SELLER'S OFFICERS, DIRECTORS,
MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES, MANAGERS, AGENTS AND
AFFILIATES FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTIONS, LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS' FEES AND
DISBURSEMENTS WHETHER THE SUIT IS INSTITUTED OR NOT) WHETHER KNOWN OR UNKNOWN,
LIQUIDATED OR CONTINGENT, WHICH BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING
FROM OR RELATING TO (I) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN
THE DESIGN OR CONSTRUCTION OF THE PROPERTY WHETHER THE SAME ARE THE RESULT OF
NEGLIGENCE OR OTHERWISE, OR (II) ANY OTHER CONDITIONS AFFECTING THE PROPERTY
WHETHER THE SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, WHETHER ARISING BASED
ON EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER'S PERIOD OF OWNERSHIP OF
THE PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR
OTHERWISE. THE RELEASE SET FORTH HEREIN DOES NOT APPLY TO (I) THE
REPRESENTATIONS OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT, OR (II) ANY
INDEMNITY OR WARRANTY EXPRESSLY MADE BY SELLER IN ANY DOCUMENT DELIVERED BY
SELLER AT CLOSING. THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT THE ATHENA LEASE
SHALL REMAIN IN FULL FORCE AND EFFECT, ALL RIGHTS THEREUNDER SHALL REMAIN
UNDISTURBED IN THE EVENT THAT THE CLOSING DOES NOT OCCUR, AND BUYER'S RIGHTS AS
TENANT UNDER THE ATHENA LEASE SHALL SURVIVE CLOSING AND NOT BE MERGED THEREIN.
BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SUBSECTION AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.
5.5No Assumption of Employee Claims. Seller agrees that Buyer has no obligation
to assume any obligations to (or regarding the employment of), any individuals
previously or currently employed by Seller or Seller's agents in the management,
ownership or operation of the Real Property. Buyer shall not assume, shall not
take subject to and shall not be liable for, any liabilities or obligations of
any kind or nature, whether absolute, contingent, accrued, known or unknown,
(i) to former or current employees of Seller or Seller's agents, including,
without limitation, any liabilities or obligations of Seller or Seller's agents
in connection with any employee benefit plans or collective bargaining
agreements, employment agreements or other similar arrangement, any liabilities
or obligations with respect to employment arising under any

- 13 -

--------------------------------------------------------------------------------




federal, state or municipal statute or common law, or any liabilities or
obligations in respect of retiree health benefits, or (ii) with respect to
severance payments or other termination payments owing by Seller to any of
Seller's former or current employees (collectively, “Employee Claims”). The
provisions of this paragraph shall survive the Closing,
ARTICLE 6 - ADJUSTMENTS AND PRORATIONS
The following adjustments and prorations shall be made at Closing:
6.1Lease Rentals and Other Revenues.
6.1.1Rents. All collected Rents shall be prorated between Seller and Buyer as of
the day prior to the Closing Date. Seller shall be entitled to all Rents
attributable to any period to but not including the Closing Date. Buyer shall be
entitled to all Rents attributable to any period on and after the Closing Date.
Rents not collected as of the Closing Date shall not be prorated at the time of
Closing. After Closing, Buyer shall make a good faith effort to collect any
Rents not collected as of the Closing Date on Seller's behalf and to tender the
same to Seller upon receipt (which obligation of Buyer shall survive the Closing
and not be merged therein); provided, however, that all Rents collected by Buyer
on or after the Closing Date shall first be applied to all amounts due under the
Leases at the time of collection (i.e., current Rents and sums due Buyer as the
current owner and landlord) with the balance (if any) payable to Seller, but
only to the extent of amounts delinquent and actually due Seller. Buyer shall
not have an exclusive right to collect the sums due Seller under the Leases and
Seller hereby retains its rights to pursue claims against any tenant under the
Leases for sums due with respect to periods prior to the Closing Date; provided,
however, that Seller (i) shall be required to notify Buyer in writing of its
intention to commence or pursue such legal proceedings; (ii) shall only be
permitted to commence or pursue any legal proceedings after the date which is
six (6) months after Closing; and (iii) shall not be permitted to commence or
pursue any legal proceedings against any tenant seeking eviction of such tenant
or the termination of the underlying lease. The terms of the immediately
preceding sentence shall survive the Closing and not be merged therein.
6.1.2Other Revenues. Revenues from Property operations [other than Rents (which
shall be prorated as provided in Subsection 6.1.1), security deposits (which
will be apportioned as provided in Section 6.6), and pre-paid installments or
other payments under Contracts (which shall be the sole property of Seller)],
that are actually collected shall be prorated between Buyer and Seller as of
12:01 a.m. on the Closing Date. Seller shall be entitled to all such revenues
attributable to any period to but not including the Closing Date and Buyer shall
be entitled to all such revenues attributable to any period on and after the
Closing Date. After Closing, Buyer shall make a good faith effort to collect any
such revenues not collected as of the Closing Date on Seller's behalf and to
tender the same to Seller upon receipt (which obligation of Buyer shall survive
the Closing and not be merged therein). Buyer shall not have an exclusive right
to collect such revenues and Seller hereby retains its rights to pursue claims
against any parties for sums due with respect to periods prior to the Closing
Date, provided, however, that Seller (i) shall be required to notify Buyer in
writing of its intention to commence or pursue such legal proceedings; and (ii)
shall not be permitted to commence or pursue any legal proceedings against any
tenant seeking eviction of such tenant or the termination of the

- 14 -

--------------------------------------------------------------------------------




underlying lease. The terms of the immediately preceding sentence shall survive
the Closing and not be merged therein.
6.2Intentionally Omitted.
6.3Real Estate and Personal Property Taxes.
6.3.1Proration of Ad Valorem Taxes. Buyer and Seller shall prorate real estate
taxes and unmetered water and sewer charges and any and all other municipal or
governmental assessments of any and every nature levied or imposed upon the
Property, on the basis of the fiscal year or calendar year for which assessed.
The parties acknowledge that Seller's actual payment obligations pursuant to the
PILOT Agreement with respect to real estate taxes and payments in lieu of taxes
may be greater than the amounts otherwise allocable to Seller pursuant to the
foregoing sentence. Seller shall be responsible for all amounts payable under
the PILOT Agreement.
6.3.2Proration of Real Estate Taxes. The proration of the real estate taxes
actually due and payable during the Closing Tax Year shall be calculated as
follows:
(a)Seller shall be responsible for that portion of such taxes equal to (i) the
total such taxes due and payable during the Closing Tax Year, multiplied by (ii)
a fraction, the numerator of which shall be the number of days in the Closing
Tax Year prior to the Closing Date, and the denominator of which shall be 365;
and
(b)Buyer shall be responsible for that portion of such taxes equal to (i) the
total such taxes due and payable during the Closing Tax Year, multiplied by (ii)
a fraction, the numerator of which shall be the number of days in the Closing
Tax Year subsequent to and including the Closing Date, and the denominator of
which shall be 365.
6.3.3Special Assessments. Seller shall pay all installments of special
assessments due prior to the Closing Date and Buyer shall pay all installments
of special assessments due and payable on and after the Closing Date; provided,
however, that Seller shall not be required by the foregoing to pay any
installments of special assessments which have not been confirmed or which
relate to projects that have not been completed on the date hereof.
6.3.4Tenant Reimbursements. Notwithstanding the foregoing terms of this Article
6, Seller shall have no obligation to pay (and Buyer shall not receive a credit
at Closing for) any real estate or personal property taxes or special
assessments to the extent that Buyer is entitled after Closing to reimbursement
of taxes and assessments, or the recovery of any increase in taxes and
assessments, from the tenants under the Leases, regardless of whether Buyer
actually collects such reimbursement or increased taxes and assessments from
such tenants, it being understood and agreed by Buyer and Seller that (a) as
between Buyer and Seller, Buyer shall be responsible for payment of all of such
real estate or personal property taxes and assessments, and (b) the burden of
collecting such reimbursements shall be solely on Buyer. Furthermore, Seller and
Buyer acknowledge and agree that, notwithstanding any provision in any of the
Leases to the contrary, the tax reimbursement payments to be paid by tenants of
the Property during the Closing Tax Year are to be applied to pay the real
estate taxes due and payable during the Closing Tax Year and, therefore, Buyer
shall not receive a credit for any

- 15 -

--------------------------------------------------------------------------------




amounts due and payable by tenants of the Property prior to the Closing as real
estate tax reimbursements.
6.4Other Property Operating Expenses. Operating expenses for the Property shall
be prorated as of 12:01 a.m. on the Closing Date. Seller shall pay all utility
charges and other operating expenses attributable to the Property to, but not
including the Closing Date (except for those utility charges and operating
expenses payable by tenants in accordance with the Leases) and Buyer shall pay
all utility charges and other operating expenses attributable to the Property on
or after the Closing Date. To the extent that the amount of actual consumption
of any utility services is not determined prior to the Closing Date, a proration
shall be made at Closing based on the last available reading and post-closing
adjustments between Buyer and Seller shall be made within twenty (20) days of
the date that actual consumption for such pre-closing period is determined,
which obligation shall survive the Closing and not be merged therein. Seller
shall not assign to Buyer any deposits which Seller has with any of the utility
services or companies servicing the Property. Buyer shall arrange with such
services and companies to have accounts opened in Buyer's name beginning at
12:01 a.m. on the Closing Date. Notwithstanding the foregoing terms of this
section, Seller shall have no obligation to pay (and Buyer shall not receive a
credit at Closing for) any operating expenses to the extent that Buyer is
entitled after Closing to reimbursement of operating expenses, or the recovery
of any increase in operating expenses, from the tenants under the Leases,
regardless of whether Buyer actually collects such reimbursement or increased
operating expenses from such tenants, it being understood and agreed by Buyer
and Seller that (a) as between Buyer and Seller, Buyer shall be responsible for
payment of all of such operating expenses, and (b) the burden of collecting such
reimbursements shall be solely on Buyer.
6.5Closing Costs. Buyer shall pay the following costs and expenses associated
with the Transaction: (a) all premiums and charges of the Title Company for the
Title Commitment and the Owner's Title Policy (including any extended coverage
and endorsements), (b) the cost of the Survey, (c) all recording and filing
charges in connection with the instruments by which Seller conveys the Property,
(d) all escrow charges, (e) the commission due Buyer's Broker, (f) all costs of
Buyer's Due Diligence, including fees due its consultants and attorneys, (g) all
lenders' fees related to any financing to be obtained by Buyer, and (h) all
other costs and expenses which are customarily borne by a purchaser of
commercial property in the Commonwealth of Massachusetts. Seller shall pay the
following costs and expenses associated with the Transaction: (a) all deed
excise stamp taxes, (b) all fees due its attorneys, (c) all costs incurred in
connection with causing the Title Company to Remove any Required Removal
Exceptions or to Remove any other Title Objections to the extent Seller
specifically agreed in writing, at or prior to Closing, to cause Removal of such
matter pursuant to Section 4.2.1 hereof, it being understood for purposes of
this sentence that nothing in this Agreement or any prior understanding or
agreement of the parties shall be construed to obligate Seller to so Remove or
agree to Remove any such matter, and (d) all other costs and expenses which are
customarily borne by a seller of commercial property in the Commonwealth of
Massachusetts. The obligations of the parties under this Section 6.5 shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement.

- 16 -

--------------------------------------------------------------------------------




6.6Cash Security Deposits. At Closing, Seller shall give Buyer a credit against
the Purchase Price in the aggregate amount of any cash security deposits then
held by Seller under the Leases.
6.7Apportionment Credit. In the event the apportionments to be made at the
Closing result in a credit balance (a) to Buyer, such sum shall be paid at the
Closing by giving Buyer a credit against the Purchase Price in the amount of
such credit balance, or (b) to Seller, Buyer shall pay the amount thereof to
Seller at the Closing by wire transfer of immediately available funds to the
account or accounts to be designated by Seller for the payment of the Purchase
Price.
6.8Delayed Adjustment; Delivery of Operating and Other Statements. If at any
time following the Closing Date, the amount of an item listed in any section of
this Article 6 shall prove to be incorrect (whether as a result of an error in
calculation or a lack of complete and accurate information as of the Closing),
the party in whose favor the error was made shall promptly pay to the other
party the sum necessary to correct such error upon receipt of proof of such
error, provided that such proof is delivered to the party from whom payment is
requested on or before one (1) year after Closing (such period being referred to
herein as the “Post Closing Adjustment Period”). In order to enable Seller to
determine whether any such delayed adjustment is necessary, Buyer shall provide
to Seller such documentation as may be reasonably necessary to make any such
determination no later than the date one (1) month prior to the expiration of
the Post-Closing Adjustment Period. The provisions of this Section 6.8 shall
survive the Closing and not be merged therein.
ARTICLE 7 - CLOSING
Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:
7.1Closing Date. Subject to Seller's right to extend the Closing as provided in
this Agreement, Closing shall occur on the Closing Date. The parties shall
endeavor to conduct an escrow-style closing through the Title Company (or such
other party selected by Buyer and Seller) so that it will not be necessary for
any party to attend the Closing. If, however, either Buyer or Seller determines
in good faith that such an escrow Closing is not practical, Buyer and Seller
shall conduct a “pre-closing” at 10:00 a.m. Eastern Time on the last Business
Day prior to the Closing Date at the offices of Seller's attorney with title
transfer and payment of the Purchase Price to be completed on the Closing Date
as set forth in Section 7.2. Time is of the essence with respect to the Closing.
7.2Title Transfer and Payment of Purchase Price. Provided all conditions
precedent to Seller's obligations hereunder have been satisfied, Seller agrees
to convey good, clear, record and marketable title to the Property to Buyer upon
confirmation of receipt of the Purchase Price by the Escrow Agent as set forth
below. Provided all conditions precedent to Buyer's obligations hereunder have
been satisfied, Buyer agrees to pay the amount specified in Article 3 by timely
delivering the same to the Escrow Agent no later than 11:00 a.m. Eastern Time on
the Closing Date and causing the Escrow Agent to deposit the same in Seller's
designated account by 12:00 noon Eastern Time on the Closing Date. In addition,
for each full or partial day after 12:00 noon Eastern Time on the Closing Date
that Seller has not received in

- 17 -

--------------------------------------------------------------------------------




its account the payment specified in Article 3, Buyer shall pay to Seller at
Closing (and as a condition thereto) an amount equal to one (1) day's interest
on the unpaid funds at the rate per annum equal to the “prime rate” as such rate
is reported in the “Money Rates” section of The Wall Street Journal, as
published and distributed in New York, New York, in effect from time to time.
7.3Seller's Closing Deliveries. At the Closing, Seller shall deliver or cause to
be delivered the following to the Title Company:
(a)Deed. A quitclaim deed substantially in the form of Exhibit C attached hereto
and incorporated herein by this reference (“Deed”) executed and acknowledged by
Seller.
(b)Bill of Sale. A bill of sale substantially in the form of Exhibit D attached
hereto and incorporated herein by this reference (“Bill of Sale”) executed by
Seller.
(c)Assignment and Assumption of Space Leases. The Assignment and Assumption of
Space Leases substantially, in the form of Exhibit E attached hereto and
incorporated herein by this reference (“Assignment of Leases”) executed by
Seller.
(d)Assignment of Intangible Property. An assignment and assumption of the
Contracts required to be assumed by Buyer pursuant to Section 10.2.1(c) below
and the Other Property Rights (to the extent the same are not transferred by the
Deed, Bill of Sale or Assignment of Leases) substantially in the form of Exhibit
F attached hereto and incorporated herein by this reference (“Assignment of
Intangible Property”) executed by Seller.
(e)Notice to Tenants. A single form letter in the form of Exhibit G attached
hereto and incorporated herein by this reference, executed by Seller, duplicate
copies of which shall be sent by Buyer after Closing to each tenant under the
Leases.
(f)Non-Foreign Status Affidavit. A non-foreign status affidavit in the form of
Exhibit H attached hereto and incorporated herein by this reference, as required
by Section 1445 of the Internal Revenue Code, executed by Seller.
(g)Evidence of Authority. Documentation to establish to Buyer's reasonable
satisfaction the due authorization of Seller's execution of this Agreement and
all documents contemplated by this Agreement and the consummation of the
Transaction.
(h)Closing Statement. A Closing Statement which shall, among other items, set
forth the Purchase Price, all credits against the Purchase Price, the amounts of
all prorations and other adjustments to the Purchase Price and all disbursements
made at Closing on behalf of Buyer and Seller. (the “Closing Statement”).
(i)Title Affidavit. A Title Affidavit in the form of Exhibit I attached hereto
and incorporated herein by this reference.

- 18 -

--------------------------------------------------------------------------------




(j)Other Documents. Such other documents as may be reasonably required by the
Title Company, as may be agreed upon by Seller and Buyer, or as may be
reasonably required by Buyer's insurance company, to consummate the Transaction.
(k)Letters of Credit as Tenant Security Deposits. The tenants listed on Exhibit
M attached hereto have security deposits which are in the form of letters of
credit. Seller shall, if such letter of credit may be assigned or otherwise
transferred by Seller, (i) deliver to Buyer at the Closing such letters of
credit, and (ii) execute and deliver such other instruments as the issuers of
such letters of credit shall reasonably require. If such letters of credit
cannot be assigned or otherwise transferred, Seller shall cooperate with Buyer
to change the named beneficiary under such letters of credit to Buyer so long as
Seller does not incur any additional liability or expense in connection
therewith. Seller shall bear any expense associated with such transfers.
(l)Keys and Original Documents. Keys to all locks on the Real Property in
Seller's or Seller's building manager's possession and originals or, if
originals are not available, copies, of all of the Property Documents, to the
extent not previously delivered to Buyer.
(m)Estoppel Letters. To the extent in Seller's possession, but in any event as a
condition precedent to Buyer's obligation to close the Transaction, executed
estoppel certificates (collectively, the “Tenant Estoppels”) from tenants
(including the Required Tenants) of the Property leasing in the aggregate not
less than 100% of the rentable square footage of the Property currently subject
to Leases, each of which (i) shall be dated no earlier than forty-five (45) days
prior to the initially scheduled Closing Date, and (ii) shall be substantially
in the form of Exhibit J-1 attached hereto and incorporated herein by this
reference (the “Estoppel Condition”). In the event Seller cannot for any reason
obtain the Tenant Estoppels, Seller, at its option, may satisfy the Estoppel
Condition with respect to any tenant(s) other than the Required Tenants by
delivering to Buyer, an estoppel certificate in the form of Exhibit J-2 attached
hereto and incorporated herein by this reference for tenant(s) which (together
with the estoppel certificates actually obtained from tenants) occupy all of the
rentable square feet currently subject to Leases. Seller's failure to satisfy
the Estoppel Condition shall not be a default by Seller hereunder. In the event
of such failure, Buyer's sole remedy shall be to either (i) waive the Estoppel
Condition and proceed to Closing without any reduction in the Purchase Price, or
(ii) terminate this Agreement, in which event the Deposit shall be returned to
Buyer and the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement. Seller's liability under each Seller's representation letter shall
expire and be of no further force or effect on the earlier of (A) ninety (90)
days following the Closing Date, and (B) the date that Buyer receives an
estoppel certificate with respect to any such tenant.
The items to be delivered by Seller in accordance with the terms of this Section
7.3 shall be delivered to the Title Company no later than 5:00 p.m. Eastern Time
on the last Business Day prior to the Closing Date, except that the items in the
paragraph entitled “Keys and Original Documents” and any tenant estoppel
certificates shall be delivered by Seller outside of escrow

- 19 -

--------------------------------------------------------------------------------




and shall be deemed delivered if the same are located at the Property on the
Closing Date and Buyer has been notified of their location at the Property by
Seller.
7.4Buyer Closing Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered the following to the Escrow Agent (with respect to Section 7.4(a)) or
the Title Company (with respect to 7.4(b) through (g)), as applicable:
(a)Purchase Price. The Purchase Price, as adjusted for apportionments and other
adjustments required under this Agreement, plus any other amounts required to be
paid by Buyer at Closing.
(b)Assignment of Leases. The Assignment of Leases executed and acknowledged by
Buyer.
(c)Assignment of Intangible Property. The Assignment of Intangible Property
executed and acknowledged by Buyer.
(d)Evidence of Authority. Documentation to establish to Seller's reasonable
satisfaction the due authorization of Buyer's acquisition of the Property and
Buyer's execution of this Agreement and the documents required to be delivered
by Buyer pursuant to this Agreement and the consummation of the Transaction.
(e)Closing Statement. The Closing Statement.
(f)Other Documents. Such other documents as may be reasonably required by the
Title Company, as may be agreed upon by Seller and Buyer, or as may be
reasonably required by Buyer's insurance company, to consummate the Transaction.
The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Subsections (b) and following of this Section 7.4 shall be delivered to the
Title Company no later than 5:00 p.m. Eastern Time on the last Business Day
prior to the Closing Date.
ARTICLE 8 - CONDITIONS TO CLOSING
8.1Conditions to Seller's Obligations. Seller's obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:
(a)Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;
(b)Buyer's Financial Condition. No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar state or federal Law, whether
now or hereafter existing; and

- 20 -

--------------------------------------------------------------------------------




(c)Buyer's Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in Section
7.4 and shall have performed all other covenants, undertakings and obligations,
and complied with all conditions required by this Agreement, to be performed or
complied with by Buyer at or prior to the Closing.
8.2Conditions to Buyer's Obligations. Buyer's obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
expressly waived by Buyer in writing, at its sole option:
(a)Representations True. Subject to the provisions of Section 9.3, all
representations and warranties made by Seller in this Agreement, as the same may
be cured as provided in Section 9.3, shall be true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date except
to the extent that they expressly relate to an earlier date.
(b)Title. At the time of Closing, title to the Property shall be as provided in
Article 4 of this Agreement.
(c)Seller's Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing.
(d)HBSP Lease Amendment. Seller shall have delivered to Buyer a copy of an
amendment to that certain Lease by and between Seller (as successor to Charles
River Business Associates, LLC), as landlord, and Harvard Business School
Publishing, as tenant, dated as of November 30, 1998, as amended, amending the
expiration date to be on or prior to December 31, 2017.
(e)Tenant Estoppels. Seller shall have satisfied the condition with respect to
Tenant Estoppels set forth in Subsection 7.3(m).
(f)Condition of Property. On the Closing Date, subject to the provisions of
Article 12 below, the Property shall be in substantially the same condition that
it is at the expiration of the Due Diligence Period, reasonable wear and tear
excepted, Seller having removed all vehicles, equipment, tools, and goods;
except for such vehicles, equipment, tools and goods as shall be conveyed to
Buyer pursuant to the Bill of Sale.
8.3Waiver of Failure of Conditions Precedent. At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in Section
8.1 or Section 8.2, respectively. By closing the Transaction, Seller and Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 8.1 and Section 8.2, respectively.
In the event any of the conditions set forth in Section 8.1 or Section 8.2 are
neither waived nor fulfilled, Seller or Buyer (as appropriate) may exercise such
rights and remedies, if any, that such party may have pursuant to the terms of
Article 11 hereof.

- 21 -

--------------------------------------------------------------------------------




ARTICLE 9 - REPRESENTATIONS AND WARRANTIES
9.1Buyer's Representations. Buyer represents and warrants to, and covenants
with, Seller as follows:
9.1.1Buyer's Authorization. Buyer (a) is duly organized (or formed), validly
existing and in good standing under the Laws of its State of organization and,
as and to the extent required by Laws for this Transaction, the Commonwealth of
Massachusetts, (b) is authorized to consummate the Transaction and fulfill all
of its obligations hereunder and under all documents contemplated hereunder to
be executed by Buyer, and (c) has all necessary power to execute and deliver
this Agreement and all documents contemplated hereunder to be executed by Buyer,
and to perform all of its obligations hereunder and thereunder. This Agreement
and all documents contemplated hereunder to be executed by Buyer, have been duly
authorized by all requisite partnership, corporate or other required action on
the part of Buyer and are the valid and legally binding obligation of Buyer,
enforceable in accordance with their respective terms. Neither the execution and
delivery of this Agreement and all documents contemplated hereunder to be
executed by Buyer, nor the performance of the obligations of Buyer hereunder or
thereunder will result in the violation of any Law or any provision of the
organizational documents of Buyer or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Buyer is bound.
9.1.2Buyer's Financial Condition. No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar state or federal Law.
9.1.3Patriot Act. Buyer is not, and will not be, a Person with whom Seller is
restricted from doing business with under the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, H.R. 3162, Public Law 107-56 and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti-Terrorism Laws”), including persons and
entities named on the Office of Foreign Asset Control Specially Designated
Nationals and Blocked Persons List.
9.1.4Buyer's representations contained in this Section 9.1 shall survive the
Closing and not be merged therein for a period of one hundred eighty (180) and
Buyer shall only be liable to Seller hereunder for a breach of Buyer's
representations made in this Section 9.1 or in any of the documents executed by
Buyer at the Closing with respect to which a claim is made by Seller against
Buyer on or before one hundred eighty (180) days after the date of the Closing.
9.2Seller's Representations. Seller represents and warrants to Buyer as follows:
9.2.1Seller's Authorization. Seller (a) is duly organized (or formed), validly
existing and in good standing under the Laws of the Commonwealth of
Massachusetts, (b) is authorized to consummate the Transaction and fulfill all
of its obligations hereunder and under all documents contemplated hereunder to
be executed by Seller, and (c) has all necessary power to execute and deliver
this Agreement and all documents contemplated hereunder to be executed by
Seller, and to perform all of its obligations hereunder and thereunder. This
Agreement and all documents contemplated hereunder to be executed by Seller,
have been duly authorized by all

- 22 -

--------------------------------------------------------------------------------




requisite partnership, corporate or other required action on the part of Seller
and are the valid and legally binding obligation of Seller, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by
Seller, nor the performance of the obligations of Seller hereunder or thereunder
will result in the violation of any Law or any provision of the organizational
documents of Seller or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Seller is bound.
9.2.2Other Seller's Representations. To Seller's Knowledge:
(a)Except as listed in Exhibit K attached hereto and incorporated herein by this
reference, Seller has not received any written notice of any current or pending
litigation against Seller relating to the Property which would, if determined
adversely to Seller, materially adversely affect the Property.
(b)As of the Effective Date, except as set forth in Exhibit B attached hereto,
there are no currently effective leasing commission agreements with respect to
the Property.
(c)As of the Effective Date, there are no outstanding tenant improvement
allowances, rental abatements or other tenant allowances which are currently
payable or which shall become payable prior to or after Closing, except as
included in the Property Documents.
(d)As of the Effective Date, Seller has not entered into any material service,
supply, maintenance or utility contracts, subcontracts or agreements affecting
the Property which will be binding upon Buyer after the Closing other than (i)
the Contracts listed in Exhibit B attached hereto, (ii) the Leases, and (iii)
the Permitted Exceptions. Seller has delivered to Buyer true, complete and
correct copies of the Leases and the Contracts.
(e)Except for defaults cured on or before the date hereof, Seller has not
received or delivered any written notice of default under the terms of any of
the Contracts or Leases except as listed in Exhibit K attached hereto.
(f)As of the Effective Date, the only tenants or subtenants of the Property are
those listed in Exhibit L attached hereto and incorporated herein by this
reference; provided, however, that the foregoing is not intended (and shall not
be construed) as a representation by Seller of the parties that are in actual
possession of any portion of the Property as there may be subtenants, licensees
or assignees that are in possession of portions of the Property.
(g)Except for violations cured or remedied on or before the date hereof and
except as listed in Exhibit K attached hereto, as of the date of this Agreement,
Seller has not received any written notice from any governmental authority with
respect to the violation of any zoning Law applicable to the Property.

- 23 -

--------------------------------------------------------------------------------




(h)There are no pending, or to Seller's knowledge, threatened, condemnation or
eminent domain proceedings relating to the Property.
(i)Seller has not granted any option to purchase or right of first refusal or
first offer to any party to purchase any fee interest in any portion of the
Property.
(j)No party constituting Seller is a “foreign person” as defined in Section 1445
of the Code.
(k)Seller is not a person with whom Buyer is restricted from doing business with
under the Anti-Terrorism Laws.
(l)There are no actions, suits or proceedings pending or, to the knowledge of
Seller, threatened in writing, against or affecting Seller which, if determined
adversely to Seller, would adversely affect its ability to perform its
obligations hereunder. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition of Seller's creditors, (c) suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller's assets, (d) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller's assets, (e) admitted in writing it inability
to pay its debts as they come due or (f) made an offer of settlement, extension
or composition to its creditors generally. Seller has full right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under all documents required to be
executed and delivered by it pursuant to this Agreement.
(m)Except as set forth in the Data, Seller has not received any written notice,
whether formal or informal, from any governmental authority of: (1) the presence
of any hazardous materials at the Property in violation of any applicable
environmental laws or that require any remediation or investigation; or (2) the
presence of any underground storage tanks on any portion of the Property.
(n)To Seller's Knowledge, Data delivered to Buyer for purposes of Buyer's
Environmental Due Diligence review included the results of the Designated
Employee's duty of reasonable inquiry as provided in the definition of “Seller's
Knowledge” contained herein.
(o)    The Designated Employee is the individual who has been primarily
responsible for the management of the Property on behalf of Seller since
Seller's acquisition of the Property. Throughout the period of time that the
Seller has occupied the Property, the Designated Employee has been the Seller
employee primarily responsible for managing the Property and in such capacity
would have knowledge of any material decisions regarding environmental
compliance or decisions with respect to the Property and to whom any material
notice regarding the environmental condition of the Property would be disclosed
if delivered to the third-party manager of the Property and/or the department of
Seller responsible for the management of the Property.

- 24 -

--------------------------------------------------------------------------------




9.2.3Designated Employee. The Designated Employee shall act as a liaison for
Seller with respect to the Property and Buyer may contact any Designated
Employee with any inquiries regarding Buyer's Due Diligence or any matter
relating to the Property. There shall be no personal liability on the part of a
Designated Employee arising out of any of the Seller's Warranties.
9.3General Provisions.
9.3.1No Representation As to Leases. Seller does not represent or warrant that
any particular Lease or Leases will be in force or effect on the Closing Date or
that the tenants will have performed their obligations thereunder.
9.3.2Intentionally Omitted.
9.3.3Notice of Breach; Seller's Right to Cure. If after the Effective Date but
prior to the Closing, Buyer or any Buyer's Representative obtains actual
knowledge that any of Seller's Warranties are untrue, inaccurate or incorrect in
any material respect, Buyer shall give Seller written notice thereof within five
(5) Business Days of obtaining such knowledge (but, in any event, prior to the
Closing). If at or prior to the Closing, Seller obtains actual knowledge that
any of Seller's Warranties are untrue, inaccurate or incorrect in any material
respect, Seller shall give Buyer written notice thereof within five (5) Business
Days of obtaining such knowledge (but, in any event, prior to the Closing). In
either such event, Seller shall have the right to cure such misrepresentation or
breach and shall be entitled to a reasonable adjournment of the Closing (not to
exceed thirty (30) days) for the purpose of such cure, provided, however, that
Seller shall not have the right to extend the Closing Date if a
misrepresentation or breach is of the nature that it cannot be cured. If Seller
is unable to so cure any misrepresentation or breach, then Buyer, as its sole
remedy for any and all such materially untrue, inaccurate or incorrect material
representations or warranties, shall elect either (a) to waive such
misrepresentations or breaches of representations and warranties and consummate
the Transaction without any reduction of or credit against the Purchase Price,
or (b) to terminate this Agreement by written notice given to Seller on the
Closing Date, in which event this Agreement shall be terminated the Deposit
shall be returned to Buyer and, thereafter, neither party shall have any further
rights or obligations hereunder except as provided in any section hereof that by
its terms expressly provides that it survives any termination of this Agreement.
If any of Seller's Warranties are untrue, inaccurate or incorrect but are not,
in the aggregate, untrue, inaccurate or incorrect in any material respect, Buyer
shall be deemed to waive such misrepresentation or breach of warranty, and Buyer
shall be required to consummate the Transaction without any reduction of or
credit against the Purchase Price. The untruth, inaccuracy or incorrectness of
Seller's Warranties shall be deemed material only if Buyer's aggregate damages
resulting from the untruth, inaccuracy or incorrectness of Seller's Warranties
are reasonably estimated to exceed $250,000.00. Notwithstanding the foregoing,
in the event that any of the Seller's Warranties are untrue, inaccurate or
incorrect in any material respect as a result of an intentional
misrepresentation made by Seller and Buyer elects to terminate this Agreement,
then Buyer may, in addition to all other remedies available to Buyer under this
Agreement, recover from Seller all actual third party costs incurred by Buyer in
the performance of Buyer's Due Diligence up to the point of Buyer's discovery of
the intentional misrepresentation. In the event that any of Seller's Warranties
are untrue, inaccurate or incorrect in any material respect as a result of a
negligent

- 25 -

--------------------------------------------------------------------------------




misrepresentation made by Seller and Buyer elects to terminate this Agreement,
then Buyer may, in addition to all other remedies available to Buyer hereunder,
recover from Seller at actual third party costs incurred by Buyer in the
performance of Buyer's Due Diligence up to the point of Buyer's discovery of the
negligent misrepresentation in an amount not to exceed $250,000.00 in the
aggregate.
9.3.4Survival; Limitation on Seller's Liability. Seller's Warranties, with the
exception of Seller's quitclaim covenants contained in the Deed, shall survive
the Closing and not be merged therein for a period of one hundred eighty (180)
days and Seller shall only be liable to Buyer hereunder for a breach of Seller's
Warranties made herein or in any of the documents executed by Seller at the
Closing with respect to which a claim is made by Buyer against Seller on or
before one hundred eighty (180) days after the date of the Closing. Anything in
this Agreement to the contrary notwithstanding, the maximum aggregate liability
of Seller for breaches of Seller's Warranties shall be limited as set forth in
Section 15.14 hereof.
9.3.5Mutual Indemnifications.
(a)Subject to the limitations set forth in Section 9.3.4 and Section 15.14, from
and after the Closing, Seller shall indemnify Buyer and defend and hold Buyer
harmless from and against any and all claims, demands, liabilities, costs,
expenses, penalties, damages and losses, including reasonable attorneys' fees,
resulting from any misrepresentation or any material breach of a representation
or warranty by Seller in this Agreement or in any document, certificate, or
exhibit given or delivered by Seller pursuant to or in connection with this
Agreement.
(b)Subject to the limitations set forth in Section 9.1.4, from and after the
Closing, Buyer shall indemnify Seller and defend and hold Seller harmless from
and against any and all claims, demands, liabilities, costs, expenses,
penalties, damages and losses, including reasonable attorneys' fees, resulting
from any misrepresentation or any material breach of a representation or
warranty by Buyer in this Agreement or in any document, certificate, or exhibit
given or delivered by Buyer pursuant to or in connection with this Agreement.
9.4As-Is Sale. Except for the obligations of Seller under this Agreement, Buyer
agrees that the Property shall be sold, and Buyer shall accept possession of the
Property on the Closing Date, strictly on an “as is, where is, with all faults”
basis, and that, except as expressly provided for herein, such sale shall be
without representation or warranty of any kind by Seller, express or implied.
ARTICLE 10 - COVENANTS
10.1Buyer's Covenants. Buyer hereby covenants as follows:
10.1.1Confidentiality. Buyer acknowledges that the Due Diligence Items furnished
to Buyer with respect to the Property has been and will be so furnished on the
condition that Buyer maintains the confidentiality thereof, except as otherwise
expressly permitted in this Agreement. Accordingly, Buyer shall hold, and shall
cause Buyer's Representatives to hold, in strict confidence, and Buyer shall not
disclose, and shall prohibit

- 26 -

--------------------------------------------------------------------------------




Buyer's Representatives from disclosing, to any other person without the prior
written consent of Seller until the Closing shall have been consummated, (i) the
terms of this Agreement, and (ii) any information contained in any Due Diligence
Items. However, Seller hereby acknowledges that Buyer shall be required by law
to disclose the terms of this Agreement to the Securities and Exchange
Commission (“SEC”) for purposes of fulfilling Buyer's filing obligations with
the SEC. In the event the Closing does not occur or this Agreement is
terminated, Buyer shall promptly return to Seller all copies all Due Diligence
Items without retaining any copy thereof or extract therefrom. Notwithstanding
anything to the contrary hereinabove set forth, Buyer may disclose such
information (a) on a need-to-know basis to its employees, members of
professional firms serving it or potential lenders, all of whom shall be
informed of the confidential nature of such information, and shall agree to be
bound by the terms hereof, (b) as any governmental agency may require in order
to comply with applicable Laws and determine whether government incentive
programs are available with regard to Buyer's potential purchase and operation
of the Property, and (c) to the extent that such information is a matter of
public record. The provisions of this Subsection 10.1.1 shall survive any
termination of this Agreement.
10.1.2Buyer's Indemnity. Subject to the limitations set forth in Section 9.1.4,
Buyer hereby agrees to indemnify, defend, and hold Seller and each of the other
Seller Parties free and harmless from and against any and all Liabilities
(including reasonable attorneys' fees, expenses and disbursements) arising out
of or resulting from (a) the breach of the terms of Subsection 10.1.1 or (b) the
entry on the Real Property and/or the conduct of any Due Diligence by Buyer or
any of Buyer's Representatives at any time prior to the Closing; provided,
however, that Buyer's obligations under this clause (b) shall not apply to any
claims of diminution in value of the Property as a consequence of the mere
discovery of an pre-existing environmental or physical condition at the
Property. The foregoing indemnity shall survive the Closing (and not be merged
therein) or any earlier termination of this Agreement.
10.2Seller's Covenants. Seller hereby covenants as follows:
10.2.1Service Contracts.
(a)Without Buyer's prior consent, which consent shall not be unreasonably
withheld or delayed, between the Effective Date and the Closing Date Seller
shall not extend, renew, replace or modify any Contract or enter into any new
service contract or agreement unless such Contract, service contract or
agreement (as so extended, renewed, replaced or modified) can be terminated by
the owner of the Property without penalty on not more than thirty (30) days'
notice. Seller shall provide Buyer not less than five (5) Business Days' prior
written notice to provide its consent to any such contract, extension, renewal,
replacement or modification. If Buyer fails to object in writing to any such
proposed action within five (5) Business Days after receipt of the
aforementioned notice, Buyer shall be deemed to have approved the proposed
action. Buyer, in its sole and absolute discretion, shall be entitled to grant
or withhold its consent with respect to any such transaction that is proposed
prior to Closing.
(b)On or before the Closing, Seller shall terminate any management agreements
currently in effect with respect to the Property at the sole cost and expense of
Seller.

- 27 -

--------------------------------------------------------------------------------




(c)On or prior to the expiration of the Due Diligence Period, Buyer shall notify
Seller of which Contracts, if any, Buyer wishes to assume at the Closing (any
such contracts, the “Continuing Contracts”). Seller will provide a notice of
termination for all other Contracts, provided that such Contracts can be
terminated in accordance with their terms without the payment of a termination
fee or penalty by Seller. Buyer shall assume at Closing (i) the Continuing
Contracts, (ii) all other Contracts until such time as the termination of such
Contracts by Seller shall become effective, and (iii) all Contracts that cannot
be terminated in accordance with their terms or that cannot be terminated
without payment of a termination fee or penalty by Seller.
10.2.2Maintenance of Property. Except to the extent Seller is relieved of such
obligations by Article 12 hereof, between the Effective Date and the Closing
Date Seller shall maintain and keep the Property in a manner consistent with
Seller's past practices with respect to the Property and conduct business with
respect to the Property in a commercially reasonable manner; provided, however,
that, subject to Buyer's right to terminate this Agreement prior to the
expiration of the Due Diligence Period in accordance with the terms of Article 5
hereof, Buyer hereby agrees that, except for breaches of this Section 10.2.2,
Buyer shall accept the Property subject to, and Seller shall have no obligation
to cure, (a) any violations of Laws, or (b) any physical conditions which would
give rise to violations of Laws, whether the same now exist or arise prior to
Closing. Between the Effective Date and the Closing Date, Seller will advise
Buyer of any written notice Seller receives after the date hereof from any
governmental authority of the violation of any Laws regulating the condition or
use of the Property.
10.2.3Marketing. During the term of this Agreement, Seller will not market,
solicit, or accept any offers, nor engage in any discussion concerning the sale
of the Property other than the transaction contemplated by this Agreement.
10.2.4Insurance. During the term of this Agreement, Seller shall maintain the
insurance with respect to the Property that is in place as of the Effective Date
and maintain liability insurance in accordance with generally prevailing
industry standards.
10.2.5Special Assessments. Seller shall deliver to Buyer copies of any written
notices regarding special assessments with respect to the Property received by
Seller after the Effective Date.
10.2.6Seller's Indemnity. Subject to the limitations set forth in Section 9.3.4,
Seller shall indemnify Buyer and defend and hold Buyer harmless from and against
any and all claims, demands, liabilities, costs, expenses, penalties, damages
and losses, including reasonable attorneys' fees, asserted against, incurred or
suffered by Buyer resulting from any personal injury or damage to property of
third parties (except to the extent covered by Article 12 below) occurring in,
on or about the Property or relating thereto and occurring during any period in
which Seller or its affiliates owned the Property, from any cause whatsoever
other than as a consequence of the acts or omissions of Buyer, its agents,
employees or contractors. The foregoing indemnity shall survive the Closing (and
not be merged therein) or any earlier termination of this Agreement.
10.3Mutual Covenants.

- 28 -

--------------------------------------------------------------------------------




10.3.1Publicity. Seller and Buyer each hereby covenant and agree that (a) prior
to the Closing neither Seller nor Buyer shall issue any Release (as hereinafter
defined) with respect to the Transaction without the prior consent of the other,
except to the extent required by applicable Law or to the extent the information
contained in such Release is already in the public record, and (b) after the
Closing, any Release issued by either Seller or Buyer shall be subject to the
review and approval of both parties (which approval shall not be unreasonably
withheld or delayed), except to the extent required by applicable Law or to the
extent the information contained in such Release is already in the public
record. If either Seller or Buyer is required by applicable Law to issue a
Release, such party shall, at least two (2) Business Days prior to the issuance
of the same, deliver a copy of the proposed Release to the other party for its
review. As used herein, the term “Release” shall mean any press release or
public statement with respect to the Transaction or this Agreement.
10.3.2Brokers. Seller and Buyer expressly acknowledge that Buyer's Broker
(defined above) has acted as the exclusive broker with respect to the
Transaction and with respect to this Agreement. Buyer shall pay any brokerage
commission due to Buyer's Broker in accordance with the separate agreement
between Buyer and Buyer's Broker. Seller agrees to hold Buyer harmless and
indemnify Buyer from and against any and all Liabilities (including reasonable
attorneys' fees, expenses and disbursements) suffered or incurred by Buyer as a
result of any claims by any party claiming to have represented Seller as broker
in connection with the Transaction. Buyer agrees to hold Seller harmless and
indemnify Seller from and against any and all Liabilities (including reasonable
attorneys' fees, expenses and disbursements) suffered or incurred by Seller as a
result of any claims by Buyer's Broker or any other party claiming to have
represented Buyer as broker in connection with the Transaction.
10.3.3Tax Protests, Tax Refunds and Credits. Seller shall have the right to
continue and to control the progress of and to make all decisions with respect
to any contest of the real estate taxes and personal property taxes for the
Property due and payable during the Closing Tax Year and all prior Tax Years.
Buyer shall have the right to control the progress of and to make all decisions
with respect to any tax contest of the real estate taxes and personal property
taxes for the Property due and payable during all Tax Years subsequent to the
Closing Tax Year.
10.3.4Survival. The provisions of this Section 10.3 shall survive the Closing
(and not be merged therein) or earlier termination of this Agreement.
ARTICLE 11 - FAILURE OF CONDITIONS
11.1To Seller's Obligations. If, on or before the Closing Date, (i) Buyer is in
default of any of its obligations hereunder, or (ii) any of Buyer's
representations or warranties are untrue in any material respect in the
aggregate, or (iii) the Closing otherwise fails to occur by reason of Buyer's
failure or refusal to perform its obligations hereunder in a prompt and timely
manner, and such circumstance in (i), (ii) or (iii) continues for five (5)
Business Days after written notice from Seller to Buyer, which written notice
shall detail such default, untruth or failure, as applicable, then Seller may
elect to (a) terminate this Agreement by written notice to Buyer, in which event
neither party to this Agreement shall have any further rights or obligations
hereunder other than any arising under any section herein which expressly
provides that it

- 29 -

--------------------------------------------------------------------------------




survives the termination of this Agreement; or (b) waive the condition and
proceed to close the Transaction. If this Agreement is so terminated, the
parties acknowledge that it is impossible to compute exactly the damages which
would accrue to Seller. The parties have taken these facts into account in
setting the amount of the Deposit and hereby agree that: (a) such amount is the
pre-estimate of such damages which would accrue to Seller; (b) such amount
represents damages and not any penalty against Buyer; and (c) if this Agreement
shall be terminated by Seller pursuant to this Section 11.1, the Deposit (to the
extent previously deposited by Buyer with Escrow Agent) shall be paid to Seller
and shall be Seller's full and liquidated damages in lieu of all other rights
and remedies which Seller may have against Buyer at law or in equity, provided,
however, notwithstanding the foregoing, Buyer shall be liable to Seller for the
full amount of any damages arising out of or in connection with Buyer's
indemnification obligations contained in Sections 9.3.5 and 10.1.2.
11.2To Buyer's Obligations. If, at the Closing, (i) Seller is in default of any
of its obligations hereunder, or (ii) any of Seller's representations or
warranties are untrue in any material respect in the aggregate, or (iii) the
Closing otherwise fails to occur by reason of Seller's failure or refusal to
perform its obligations hereunder in a prompt and timely manner, and such
circumstance in (i), (ii) or (iii) continues for five (5) days after written
notice from Buyer to Seller, which written notice shall detail such default,
untruth or failure, as applicable, Buyer shall have the right, to elect, as its
sole and exclusive remedy, to (a) terminate this Agreement by written notice to
Seller, promptly after which the Deposit shall be returned to Buyer in which
event neither party to this Agreement shall have any further rights or
obligations hereunder other than any arising under any section herein which
expressly provides that it survives the termination of this Agreement, or (b)
waive the condition and proceed to close the Transaction, or (c) seek specific
performance of this Agreement by Seller. As a condition precedent to Buyer
exercising any right it may have to bring an action for specific performance
hereunder, Buyer must commence such an action within sixty (60) days after
Borrower has actual notice of the occurrence of Seller's default. Buyer agrees
that its failure to timely commence such an action for specific performance
within such sixty (60) day period shall be deemed a waiver by it of its right to
commence an action for specific performance as well as a waiver by it of any
right it may have to file or record a notice of lis pendens or notice of
pendency of action or similar notice against any portion of the Property.
ARTICLE 12 - CONDEMNATION/CASUALTY
12.1Right to Terminate. If, after the date hereof, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly (but in no event exceeding five
(5) Business Days) after obtaining knowledge thereof (“Seller's Casualty
Notice”). If the Property is the subject of a Major Condemnation that occurs
after the date hereof, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller no later than ten (10) Business Days after
receive of Seller's Casualty Notice, and the Closing Date shall be extended, if
necessary, to provide sufficient time for Buyer to make such election. The
failure by Buyer to so elect in writing to terminate this Agreement within ten
(10) Business Days following receipt of Seller's Casualty Notice, shall be
deemed an election not to terminate this Agreement. If this Agreement is
terminated pursuant to this Section 12.1, the Deposit shall

- 30 -

--------------------------------------------------------------------------------




be returned to Buyer and, thereafter, this Agreement shall terminate and neither
party to this Agreement shall have any further rights or obligations hereunder
other than any arising under any section herein which expressly provides that it
shall survive the termination of this Agreement.
12.2Allocation of Proceeds and Awards. If a condemnation or casualty occurs
after the date hereof and this Agreement is not terminated as permitted pursuant
to the terms of Section 12.1, then this Agreement shall remain in full force and
effect, Buyer shall acquire the remainder of the Property upon the terms and
conditions set forth herein and at the Closing:
(a)if the awards or proceeds, as the case may be, have been paid to Seller prior
to Closing, Buyer shall receive a credit at Closing equal to (i) the amount of
any such award or proceeds on account of such condemnation or casualty, plus
(ii) if a casualty has occurred and such casualty is an insured casualty, an
amount equal to Seller's deductible with respect to such casualty, less (iii) an
amount equal to the Seller-Allocated Amounts; and
(b)to the extent that such award or proceeds have not been paid to Seller prior
to Closing, (i) if a casualty has occurred and such casualty is an insured
casualty, Buyer shall receive a credit at Closing equal to Seller's deductible
with respect to such casualty, less an amount equal to the Seller-Allocated
Amounts, and (ii) Seller shall assign to Buyer at the Closing (without recourse
to Seller) the rights of Seller to, and Buyer shall be entitled to receive and
retain, such awards or proceeds; provided, however, that within one (1) Business
Day after receipt of such awards or proceeds, Buyer shall pay to Seller an
amount equal to the Seller-Allocated Amounts not previously paid to Seller.
12.3Insurance. Seller shall maintain the property insurance coverage currently
in effect for the Property, or comparable coverage, through the Closing Date.
12.4Waiver. The provisions of this Article 12 supersede the provisions of any
applicable statutory or decisional law with respect to the subject matter of
this Article 12.
ARTICLE 13 - ESCROW
The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow shall be held by
the Escrow Agent, in trust, and disposed of only in accordance with the Escrow
Agreement.
ARTICLE 14 - LEASE EXPENSES
14.1New Leases; Lease Modifications. After the Effective Date, except as may be
permitted by the terms of this Section 14.1, Seller shall not, without Buyer's
prior written consent, (a) enter into a New Lease; (b) modify or amend any Lease
(except pursuant to the exercise by a tenant of a renewal, extension or
expansion option or other right contained in such tenant's lease); or (c)
consent to any assignment or sublease in connection with any Lease. Seller shall
furnish Buyer with a written notice of the proposed action which shall contain
information regarding the proposed action that Seller believes is reasonably
necessary to enable Buyer to make informed decisions with respect to the
advisability of the proposed action. If

- 31 -

--------------------------------------------------------------------------------




Buyer fails to object in writing to any such proposed action within five (5)
Business Days after receipt of the aforementioned information, Buyer shall be
deemed to have approved the proposed action. Buyer's consent shall not be
unreasonably withheld or delayed with respect to any such transaction that is
proposed prior to the end of the Due Diligence Period. Buyer, in its sole and
absolute discretion, shall be entitled to grant or withhold its consent with
respect to any such transaction that is proposed between the end of the Due
Diligence Period and the Closing. Notwithstanding the foregoing, if any Lease
requires that the landlord's consent be given under the applicable circumstances
(or not be unreasonably withheld), then Buyer shall be deemed ipso facto to have
approved such action. Seller shall deliver to Buyer a true and complete copy of
each such New Lease, renewal or extension agreement, modification, or amendment,
as the case may be, promptly after the execution and delivery thereof.
Notwithstanding anything contained in this Agreement to the contrary, during the
term of this Agreement, Seller will not market or lease the following premises
at the Property:
Building 43 - 28,579 SF, now or formerly leased to Isobar North America, Inc.
Building 60 - 13,000 SF
Building 118 1,345 SF, now or formerly leased to Netwatch (USA), LLC
Building 131- 5,339 SF, 2nd floor
Building 312 - 2,858 SF
Building 313 - 18,099 SF, 2nd floor
Building 313 - 10,315 SF, 1st floor
14.2Lease Enforcement. Prior to the Closing hereunder, Seller shall have the
right, but not the obligation (except to the extent that Seller's failure to act
shall constitute a waiver of such rights or remedies), to enforce the rights and
remedies of the landlord under any Lease, by summary proceedings or otherwise
(including, without limitation, the right to remove any tenant), and to apply
all or any portion of any security deposits then held by Seller toward any loss
or damage incurred by Seller by reason of any defaults by tenants, and the
exercise of any such rights or remedies shall not affect the obligations of
Buyer under this Agreement in any manner or entitle Buyer to a reduction in, or
credit or allowance against, the Purchase Price or give rise to any other claim
on the part of Buyer.
14.3Lease Expenses. At Closing, Buyer shall reimburse Seller for any and all
Reimbursable Lease Expenses to the extent that the same have been paid by Seller
prior to Closing. In addition, at Closing, Buyer shall assume Seller's
obligations to pay, when due (whether on a stated due date or accelerated) any
Reimbursable Lease Expenses unpaid as of the Closing, and Buyer hereby agrees to
indemnify and hold Seller harmless from and against any and all Liabilities
(including reasonable attorneys' fees, expenses and disbursements) with respect
to such Reimbursable Lease Expenses which remain unpaid for any reason at the
time of Closing, which obligations of Buyer shall survive the Closing and shall
not be merged therein. Each party shall make available to the other all records,
bills, vouchers and other data in such party's control verifying Reimbursable
Lease Expenses and the payment thereof. At Closing, Seller shall pay any and all
brokerage commissions and fees relating to New Leases (or Lease renewals,
amendments or extensions) executed prior to the Effective Date, which brokerage
commissions and amounts are set forth in Exhibit B attached hereto. In addition,
Buyer shall receive a credit at Closing in an amount equal to the difference
between what Seller has paid out- of-pocket for any tenant improvements
allowance under the provisions of Leases entered into

- 32 -

--------------------------------------------------------------------------------




prior to the Effective Date, and the amount of any such tenant improvements
allowance provided for in any such Lease entered into prior to the Effective
Date, as reasonably determined by Seller.
ARTICLE 15 - MISCELLANEOUS
15.1Assignment. Buyer shall not have the right to assign this Agreement,
provided, however, that Buyer shall be entitled to assign this Agreement and its
rights hereunder to a single purpose entity owned and controlled by Buyer
(“Assignee”). In the event of such an assignment of this Agreement to Assignee
(a) Buyer shall notify Seller promptly, (b) Buyer and Assignee shall be jointly
and severally liable under this Agreement from and after such assignment until
the Closing, at which time Athenahealth, Inc. (if the same is not the ultimate
Buyer) shall be relieved of liability hereunder and Assignee shall be solely
responsible therefor), and (c) from and after any such assignment the term
“Buyer” shall be deemed to mean the Assignee under any such assignment.
15.2Designation Agreement. Section 6045(e) of the United States Internal Revenue
Code and the regulations promulgated thereunder (herein collectively called the
“Reporting Requirements”) require an information return to be made to the United
States Internal Revenue Service, and a statement to be furnished to Seller, in
connection with the Transaction. Escrow Agent shall be the “Reporting Person” as
hereinafter provided; Escrow Agent is either (i) the person responsible for
closing the transaction (as described in the Reporting Requirements) or (ii) the
disbursing title or escrow company that is most significant in terms of gross
proceeds disbursed in connection with the transaction (as described in the
Reporting Requirements). Accordingly:
(a)Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.
(b)Seller and Buyer shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.
(c)Seller shall furnish to Escrow Agent Seller's correct taxpayer identification
number. Seller acknowledges that any failure by Seller to provide Escrow Agent
with Seller's correct taxpayer identification number may subject Seller to civil
or criminal penalties imposed by law.
(d)Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which Closing occurs.
15.3Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments by Seller and the acceptance thereof by Buyer
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.

- 33 -

--------------------------------------------------------------------------------




15.4Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.
15.5Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the Commonwealth of Massachusetts.
15.6Captions Not Binding; Exhibits. The captions in this Agreement are inserted
for reference only and in no way define, describe or limit the scope or intent
of this Agreement or of any of the provisions hereof. All Exhibits attached
hereto shall be incorporated by reference as if set out herein in full.
15.7Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
15.8Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
15.9Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by email (provided
that the sender of such communication shall send a copy of such communication to
the appropriate parties within one (1) Business Day of such email) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service), to the address
for each party set forth below. Any party, by written notice to the other in the
manner herein provided, may designate an address different from that set forth
below.
If to Buyer:    athenahealth, Inc
311 Arsenal Street
Watertown, Massachusetts 02472
Attention: Carolyn Reckman
Telephone No.: 617-402-1259
Email: creckman@athenahealth.com
    
with a copy to:    
athenahealth, Inc

- 34 -

--------------------------------------------------------------------------------




311 Arsenal Street
Watertown, Massachusetts 02472
Attention: Daniel Orenstein
Telephone No.: 617 402 1397
Email: dorenstein@athenahealth.com
        
Holland & Knight LLP
10 St. James Avenue, 11th Floor
Boston, Massachusetts 02116
Attention: Kenneth B. Hoffman, Esq.
Telephone No.: (617) 619-9274
Email: kenneth.hoffman@hklaw.com
        
Holland & Knight LLP
10 St. James Avenue, 11th Floor
Boston, Massachusetts 02116
Attention: Suanne St. Charles
Telephone No.: (617) 305-2111
Email: suanne.stcharles@hklaw.com
If to Seller:    President and Fellows of Harvard College
c/o Harvard Real Estate Services
1350 Massachusetts Avenue
Holyoke Center, Suite 800
Cambridge, Massachusetts 02138
Attention: Carolee Hill
Telephone No.: (617) 496-5254
Email: carolee_hill@harvard.edu
with copies to:    President and Fellows of Harvard College
Office of the General Counsel
1350 Massachusetts Avenue
Holyoke Center, Suite 980
Cambridge, Massachusetts 02138
Attention: Audrey K. Wang, Esq.
Telephone No.: (617) 495-1228
Email: audrey_wang@harvard.edu
Bingham McCutchen LLP
One Federal Street
Boston, Massachusetts 02110
Attention: Vincent M. Sacchetti, Esq.
Telephone No.: (212) 705-7302
Email: vincent.sacchetti@bingham.com

- 35 -

--------------------------------------------------------------------------------




15.10Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
15.11No Recordation. Seller and Buyer each agrees that neither this Agreement
nor any memorandum or notice hereof shall be recorded and Buyer agrees (a) not
to file any notice of pendency or other instrument (other than a judgment)
against the Property or any portion thereof in connection herewith and (b) to
indemnify Seller against all Liabilities (including reasonable attorneys' fees,
expenses and disbursements) incurred by Seller by reason of the filing by Buyer
of such notice of pendency or other instrument. Notwithstanding the foregoing,
if the same is permitted pursuant to applicable Laws, Buyer shall be entitled to
record a notice of lis pendens if Buyer is entitled to seek (and is actually
seeking) specific performance of this Agreement by Seller in accordance with the
terms of Section 11.2 hereof
15.12Additional Agreements; Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.
15.13Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.
15.14Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or any documents executed by Seller pursuant hereto
or in connection herewith, the maximum aggregate liability of Seller and the
Seller Parties, and the maximum aggregate amount which may be awarded to and
collected by Buyer, in connection with the Transaction, the Property, under this
Agreement and under any and all documents executed pursuant hereto or in
connection herewith (including, without limitation, in connection with the
breach of any of Seller's Warranties for which a claim is timely made by Buyer)
shall not exceed Five Million and no/100 Dollars ($5,000,000.00) with the
exception of a material intentional breach of Seller's Warranty contained in
subsection 9.2.2(n) hereof, for which the maximum aggregate liability shall not
exceed Twenty Million and no/100 Dollars ($20,000,000.00). Notwithstanding
anything set forth in this Agreement to the contrary, Buyer agrees that Seller
shall have no liability to Buyer for any breach of Seller's covenants,
agreements, representations or warranties hereunder or under any other
agreement, document, certificate or instrument delivered by Seller to Buyer
unless the valid claims for all such breaches collectively aggregate more than
Fifty Thousand and 00/100 Dollars ($50,000.00), in which event the full amount
of such valid claims shall be actionable, up to the caps set forth in the
preceding sentence. The provisions of this section shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.
15.15Time of The Essence. Time is of the essence with respect to this Agreement.

- 36 -

--------------------------------------------------------------------------------




15.16Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.
15.17Electronic Signatures. Handwritten signatures to this Agreement transmitted
by electronic transmission (for example, through use of a Portable Document
Format or “PDF” file) shall be valid and effective to bind the party so signing.
Each party agrees to promptly deliver to the other party an executed original of
this Agreement with its actual signature, but a failure to do so shall not
affect the enforceability of this Agreement, it being expressly agreed that each
party to this Agreement shall be bound by its own electronically transmitted
handwritten signature and shall accept the electronically transmitted
handwritten signature of the other party to this Agreement.
15.18Prevailing Parties. If a party to this Agreement shall bring any action,
suit, counterclaim, appeal or arbitration proceeding against the other party,
declaratory or otherwise, to enforce the terms hereof or to declare rights
hereunder (referred to herein as an “Action”), the non-prevailing party in such
Action shall pay to the prevailing party in such Action a reasonable sum for the
prevailing party's attorneys' fees and expenses incurred in prosecuting or
defending such Action and/or enforcing any judgment, order, ruling or award
(referred to herein as a “Decision”), granted therein, all of which shall be
deemed to have accrued from the commencement of such Action. Any Decision
entered into in such Action shall contain a specific provision providing for the
recovery of attorneys' fees and expenses incurred in obtaining and enforcing
such Decision. The court or arbitrator may fix the amount of reasonable
attorneys' fees and expenses upon the request of any party. For purposes of this
Section 15.18, attorneys' fees shall include, without limitation, fees incurred
in connection with (i) post judgment motions and collection actions, (ii)
contempt proceedings, (iii) garnishment, levy and debtor and third party
examination, (iv) discovery and (v) bankruptcy litigation. The terms of this
Section 15.18 shall survive Closing or any earlier termination of this
Agreement.
[Remainder of Page Left Intentionally Blank]

- 37 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf on the day and year first above written.
SELLER:
PRESIDENT AND FELLOWS
OF HARVARD COLLEGE,
a Massachusetts charitable and educational corporation
By:/s/ Lisa Hogarty    
Name: Lisa Hogarty    
Title: Vice President for Campus Services    
By:/s/ Carolee Hill    
Name: Carolee Hill    
Title: Managing Director for Harvard Real Estate    
DATE OF EXECUTION: December 5, 2012
BUYER:
ATHENAHEALTH, INC.,
a Delaware corporation
By:/s/ Jonathan Bush    
Name: Jonathan Bush    
Title: CEO & President    
DATE OF EXECUTION: December 5, 2012



- 38 -

--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION
A certain parcel of land with the buildings thereon situated on the Southerly
side of Arsenal Street in Watertown, Middlesex County, Massachusetts and being
shown as Lot 1 on a plan entitled “Plan of Land in Watertown, Massachusetts -
dated June 19, 1997 by Dunn-McKenzie, Inc. prepared for the town of Watertown”,
recorded with the Middlesex South Registry of Deeds on August 5, 1998 as Plan
No. 832 in Book 28930, Page 478, bounded and described as follows:
Beginning on the southerly sideline of Arsenal Street at the Northwesterly
corner of Arsenal Associates Land being the Northeasterly corner of Lot 1 on the
easterly sideline of Talcott Street (a private road); thence
SOUTH 13° 53'-39” WEST
a distance of 737.70 feet by Arsenal Associates and Town of Watertown land to an
angle in said property; thence

SOUTH 11° 42'-25” EAST
a distance of 2.67 feet to a corner of Lot 2; thence

NORTH 76° 03'-07” WEST
a distance of 438.96 feet through a granite bound to a Hex-rod (set) for a
corner; thence

SOUTH 19° 17'-48” WEST
a distance of 125.38 feet to an Iron Rod (set) for a corner; thence

SOUTH 50° 21'-36” WEST
a distance of 163.25 feet to an Iron Rod (set) at North Beacon Street on curve
for a corner; thence

NORTHWESTERLY
on a curve to the right having a radius of 586.00 feet, an arc distance of
160.79 feet to the point of tangency; thence

NORTH 20° 36'-23” WEST
a distance of 292.07 feet to the point of curvature; thence

NORTHWESTERLY
on a curve to the left having a radius of 627.44 feet, an arc distance of 465.40
feet to the point of tangency; thence

NORTH 63° 06'-20” WEST
a distance of 707.76 feet to a slight angle break; thence

NORTH 63° 43'50” WEST
a distance of 101.12 feet to a corner of land of Burnham Manning Post
#1105-Veterans of Foreign Wars of U.S.A., Inc. the last five courses being by
North Beacon Street; thence

NORTH 25° 59'-00” EAST
a distance of 435.94 feet to a corner of Arsenal Street; thence

SOUTH 69° 39'-19” EAST
a distance of 1455.13 feet to a Stone Bound at a slight angle break; thence




--------------------------------------------------------------------------------




SOUTH 68° 05'-21” EAST
a distance of 451.60 feet to a corner at the point and place of beginning, the
last two courses being by Arsenal Street.

Lot 1 contains 1,281,841 square feet (29.42 Acres) more or less.
Said parcel is conveyed together with easement rights located on Lot 2 that
benefit Lot 1 as set forth in an Access, Parking and Utilities Cross-Easement
Agreement by and between Charles River Business Center Associates, LLC, and the
Town of Watertown, Massachusetts, dated December 1, 1998 and recorded at Book
29502 Page 125, as affected by Relocation of Access, parking and Utilities
Easement dated March 27, 2000 and recorded on May 22, 2000 at Book 31422 Page
247, as the same may have been amended from time to time.



- 2 -

--------------------------------------------------------------------------------






EXHIBIT B
LIST OF CONTRACTS & ONGOING LEASING COMMISSIONS


LIST OF CONTRACTS
CONTRACTOR/VENDOR
SERVICE DESCRIPTION
American DG
Energy
American Alarm
Panic & Video Monitoring
Bartlett tree
Tree Fertilization & Maintenance
Captivate
Media Service
Charles George Trucking
Waste Management
Crown Uniforms
Maintenance Tech. Weekly Uniform
Drew Ashland Chemical
Water Chemical Treatment
Hess
Gas
Johnson Controls
Energy Management System
Johnson Controls
Card Access
Image Technology
Printer/ Copier Machine
Kone
Elevator Service
Milton Cat
Generator
M.D. Weaver
Pest removal & Maintenance
USI Security
Security Campus Coverage
Rustic Fire Protection
Fire System Repair & Maintenance
SAS Security
Fire Alarm & Elevator Monitoring
Siemens
Fire Panel System Maintenance
Unicco Janitorial
Janitorial Services
Unicco Landscaping
Landscaping
Unicco Snow Removal
Snow Removal
Unicco Special Services
Shuttle Bus
Ultra Services
HVAC Services




--------------------------------------------------------------------------------




EXHIBIT B (CONTINUED)
LIST OF CONTRACTS & ONGOING LEASING COMMISSIONS
LEASING COMMISSIONS DUE
Beal/Broker
Tenant
Building
RSF
Length of Lease
Amount Due


Timing
Cushman Wakefield
Aliaswire Rental
131
5,732
3
$
10,317.60


12/1/2012
Beal
Aliaswire Rental
131
5,732
3
$
5,158.80


12/1/2012
Avison Young
athenahealth
311
26,897
5
$
80,691.00


12/1/2012
Beal
athenahealth
311
26,897
5
$
40,345.50


12/1/2012
Beal (no co broke)
Bright Horizon
312
9,894
7
$
34,629.00


8/15/2013
Beal (no co broke)
Bright Horizon
312 Mezz Space
2,000
7
$
7,000.00


8/15/2013
Cassidy Turley
Mobile Messenger
313
9,679
4
$
23,229.60


2/15/2013
Beal
Mobile Messenger
313
9,679
4
$
11,614.80


2/15/2013
 
 
 
 
 
$
212,986.30


TOTAL






--------------------------------------------------------------------------------




EXHIBIT C
FORM OF QUITCLAIM DEED
PRESIDENT AND FELLOWS OF HARVARD COLLEGE, being an educational and charitable
corporation established under the Harvard Charter of 1650 from the General Court
of Massachusetts Bay Colony (“Grantor”), with its usual place of business c/o
Harvard Real Estate Services, 1350 Massachusetts Avenue, Holyoke Center, Suite
800, Cambridge, Massachusetts 02138, in consideration of One Hundred Sixty Eight
Million Five Hundred Thousand Dollars ($168,500,000.00) paid, hereby grants to
[______________, a ______________] (“Grantee”), whose mailing address is 311
Arsenal Street, Watertown, Massachusetts 02472 with QUITCLAIM COVENANTS, that
certain real property, with all buildings and improvements thereon, more
particularly described in Exhibit A attached hereto and made a part hereof (the
“Premises”).
Said Premises are conveyed subject to real estate taxes and municipal charges
not yet due and payable, and subject to and with the benefit of all easements,
restrictions and encumbrances of record so long as the same may be in force and
effect, including without limitation all easements, restrictions and covenants
contained in that certain Quitclaim Deed, dated August 20 1998, recorded with
the Middlesex County (Southern District) Registry of Deeds at Book 29012 Page
420, from the United States of America, acting by and through the Secretary of
the Army (the “Army”), to the Watertown Arsenal Development Corporation (the
“WADC”), with respect to the Premises (the “Army Deed”), which Army Deed
includes, without limitation, covenants in, Part IV of the Army Deed associated
with the Army's obligations under the Federal Facility Agreement between the
Army and the United States Environmental protection Agency (“EPA”), and
covenants in Part XI associated with certain historical resources at the
Premises, and including without limitation a perpetual easement benefiting that
certain premises, located adjacent to the Premises, containing improvements
known as the former Arsenal Commander's Residence (the “Commander's Residence”),
the Commander's Residence being more particularly described in a certain
Quitclaim Deed, dated August 14, 1998, and recorded with the Middlesex County
(Southern District) Registry of Deeds at Book 29050, Page 40 (the “Commander's
Residence Deed”), from the Army to the Town of Watertown (the “Town”).
Notice is hereby given that a Grant of Environmental Restriction and Easement,
dated August 11, 1998, pursuant to Massachusetts General Laws Chapter 21E, has
been recorded by the Army with the Middlesex County (Southern District) Registry
of Deeds at Book 28978, Page 549, as amended by a First Amendment to Grant of
Environmental Restriction and Easement, dated February 5, 1999, recorded at Book
29779, Page 359, as affected by a Subordination Agreement, dated March 16, 1999,
recorded at Book 29957, Page 104, as further affected by a Subordination
Agreement, dated March 24, 1999, recorded at Book 29985, Page 151, as further
amended by a Second Amendment to Grant of Environmental Restriction and
Easement, dated April 15, 1999, recorded at Book 30066, Page 116, as further
affected by a Partial Release of Environmental Restriction and Easement, dated
June 10, 1999, recorded at Book 30278, Page 511, as further amended by a Third
Amendment to Grant of Environmental Restriction and Easement, dated June 7,
1999, recorded at Book 30278, Page 513, and further amended by a Fourth
Amendment to Grant of Environmental Restriction and Easement, dated July 22,
2000,



--------------------------------------------------------------------------------




recorded at Book 31682, Page 99, as further amended by a Fifth Amendment to
Grant of Environmental Restriction and Easement dated July 14, 2004, and
recorded with said Registry of Deeds in Book 44119, Page 1; as affected by a
plan entitled “Plan Showing Excavation Areas B, E, and G in Watertown,
Massachusetts,” dated February 20, 2002, as revised on September 25, 2002,
prepared by Dunn McKenzie, Inc., recorded as Plan No. 1348 of 2004; as further
amended by a Sixth Amendment to Grant of Environmental Restriction and Easement
dated March 21, 2005, and recorded with said Registry of Deeds in Book 45129,
Page 1; as further affected by a plan entitled “Plan Showing Commercial Reuse
Area in Watertown, Massachusetts,” dated October 25, 2004, as revised on March
16, 2005, prepared by Dunn McKenzie, Inc., recorded as Plan No. 523 of 2005; as
further amended by a Seventh Amendment to Grant of Environmental Restriction and
Easement dated August 9, 2006, and recorded with said Registry of Deeds in Book
48562, Page 187; and as further affected by a plan entitled “Plan Showing
Commercial Reuse Area in Watertown, Massachusetts,” dated August 16, 2004, as
revised on March 16, 2005 and February 10, 2006, prepared by Dunn McKenzie,
Inc., recorded as Plan No. 1480 of 2006 (the “Grant”). This restriction on the
activities conducted on the Premises and use limitations contained in the Grant
are hereby incorporated by reference and shall be independently enforceable by
the Army under the Grant and under this Deed as a Restrictive Covenant and
equitable servitude; provided that the consent or approval of the United States
of America, acting by and through the Secretary of the Army, shall not be
necessary in orders for Grantee, its successors or assigns, to obtain approval
to modify the Grant in accordance with the terms and conditions therein set
forth subject to Part X.B (5) of the Army Deed. The Grantee and all subsequent
transferees shall include the provisions of this paragraph in all subsequent
lease, transfer, or conveyance documents related to the Premises or any portion
thereof until such time as the Grant is terminated.
Notice is hereby given that (3) three Notices of Activity and Use Limitations,
pursuant to Massachusetts General Laws Chapter 21E, have been recorded with the
Middlesex County (Southern District) Registry of Deeds, dated August 11, 1998,
recorded at Book 28959, Page 92; dated August 11, 1998, recorded at Book 28959,
Page 190, as amended by a First Amendment to Notice of Activity and Use
Limitations, dated October 26, 1999, recorded at Book 30801, Page 319; and dated
February 4, 1999, recorded at Book 29766, Page 17, as amended by a First
Amendment to Notice of Activity and Use Limitations, dated ____, 2004, recorded
at Book 42589, Page 438 (“Notices of AULs”). The restriction on activities
conducted on the Premises and use limitations contained in the Notices of AULs
are hereby incorporated by reference and shall be independently enforceable by
the Army under this Deed as a Restrictive Covenant and equitable servitude;
provided that the consent or approval of the Army shall not be necessary in
order for Grantee, its successors or assigns, to obtain approval to modify the
Notices of AULs in accordance with the terms and conditions therein set forth
subject to Part X.B (5) of the Army Deed. The Grantee and all subsequent
transferees shall (i) include the provisions of this paragraph in all subsequent
lease, transfer, or conveyance documents related to the Premises or any portion
thereof until such time as all of the Notices of AUL are terminated and (ii)
provide a copy to the Army of every amendment to a Notice of AUL within 14 days
after it being duly recorded with the Middlesex County (Southern District)
Registry of Deeds.
Notice is hereby given that the WADC reserved an easement and right of access
on, over and through the Premises for inspection in order to fulfill its
obligations under the Army Deed, in the Quitclaim Deed from the WADC to Charles
River Business Center Associates, LLC, dated

- 2 -

--------------------------------------------------------------------------------




December 1, 1998 and recorded with the Middlesex County (Southern District)
Registry of Deeds at Book 29502, Page 92.
Grantee hereby covenants, on behalf of itself, its successors and assigns, that
Grantee and any subsequent holder of title to all, or any portion of, the
Premises shall comply with, perform and assume all obligations, covenants,
indemnities, restrictions, prohibitions and other agreements required of the
Grantee of the Army Deed accruing from and after the date hereof.
Notwithstanding the foregoing, with respect to contamination governed by the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (“CERCLA”), or M.G.L. c. 21E (“21E”), the provisions of the
preceding paragraph shall not apply to any lender whose loan is secured in part
or in whole by a mortgage of the Premises, in any manner which would impose upon
such lender any greater liability by the terms of such preceding paragraph than
that which would otherwise apply to such a lender under the applicable
provisions of CERCLA or 21E.
For Grantor's title, see that certain Quitclaim Deed from the Charles River
Business Center Associates, LLC to President and Fellows of Harvard College,
dated May 15, 2001, and recorded with the Middlesex County (Southern District)
Registry of Deeds as Instrument No. 1057 in Book 32863, Page 526.
[Remainder of Page Left Intentionally Blank]



- 3 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Quitclaim Deed to be duly signed as
of the day and year first written above.
PRESIDENT AND FELLOWS OF HARVARD COLLEGE, a Massachusetts charitable and
educational corporation
By:    
Name:    
Title:    
By:    
Name:    
Title:    
COMMONWEALTH OF MASSACHUSETTS
____________, ss.
On this ___ day of _____________, 2012, before me, the undersigned notary
public, personally appeared __________________________, as ______________ of
President and Fellows of Harvard College, a Massachusetts charitable and
educational corporation, proved to me through satisfactory evidence of
identification, which was ____________________, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it voluntarily for its stated purpose as ______________ of said
corporation.
    
Notary Public
My Commission Expires:    



- 4 -

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BILL OF SALE
THIS BILL OF SALE (“Bill of Sale”), is made as of __________________ by and
between President and Fellows of Harvard College (“Seller”) and ____________
(“Buyer”).
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of __________________, by and between athenahealth, Inc. and Seller
(the “Sale Agreement”), Seller agreed to sell to Buyer, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Sale Agreement (collectively,
the “Real Property”) as more particularly described in Exhibit A attached
thereto and incorporated herein by this reference, known as __________________,
Middlesex County, Massachusetts; and
WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer and by assignment of even date herewith Seller assigned to Buyer Seller's
rights under certain leases relating to the Real Property, as more particularly
described in such assignment (collectively, the “Leases”); and
WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.
NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, and Buyer hereby accepts all
right, title and interest in and to (a) all Personal Property (as such term is
defined in the Sale Agreement, and (b) all books, records and files of Seller
relating to the Personal Property, the Real Property and the Leases, but
specifically excluding therefrom the items described as Confidential Materials
(as such term is defined in the Sale Agreement) and any computer software that
is licensed to Seller).
This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller as more expressly set forth in the Sale Agreement
and the documents executed in connection therewith.
This Bill of Sale may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.
If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Bill of Sale shall be valid and enforced to the fullest extent permitted by law.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.
,
                        
By:    
Name:    
Title:    


ACCEPTED:
,
                        
By:    
Name:    
Title:    





- 2 -

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION OF SPACE LEASES
THIS ASSIGNMENT AND ASSUMPTION OF SPACE LEASES (this “Assignment”), is made as
of ___________________ by and between ___________________, ____________________
(“Assignor”) and ____________________, ____________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of __________________, by and between Assignor and __________________
(the “Sale Agreement”), Assignor agreed to sell to Assignee, inter alia, certain
real property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Sale Agreement (collectively,
the “Real Property”), known as _________________, __________________ County,
__________________. Initially capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Sale Agreement;
and
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and that Assignor and Assignee shall enter into this
Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment. Assignor hereby assigns, sets over and transfers to Assignee
all of Assignor's right, title and interest in, to and under all of the space
leases (“Leases”) (and all guaranties and security with respect thereto) with
the tenants of the Real Property identified on Exhibit A attached hereto and
incorporated herein by this reference. Assignee hereby accepts the foregoing
assignment of the Leases and expressly assumes the obligation for the
performance of any and all of the obligations of Assignor under the Leases in
respect of the period on or after the date hereof.
2.    Mutual Indemnity. Assignor shall defend, indemnify and hold harmless
Assignee from and against any liability, damages, causes of action, expenses,
and reasonable attorneys' fees incurred by Assignee by reason of the failure of
Assignor to fulfill, perform, discharge, and observe its obligations with
respect to the Leases arising before the date hereof. Assignee shall defend,
indemnify and hold harmless Assignor from and against any liability, damages,
causes of action, expenses, and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to fulfill, perform, discharge, and observe
its obligations with respect to the Leases arising on and after the date hereof.
3.    Miscellaneous. This Assignment and the obligations of the parties
hereunder: (i) shall survive the closing of the transaction referred to in the
Sale Agreement and shall not be merged therein for a period of one hundred
eighty (180) days, (ii) shall be subject to the limitations set forth in Section
15.14 of the Sale Agreement, (iii) shall be binding upon and inure to the
benefit of the parties hereto, their respective legal representatives,
successors and assigns,



--------------------------------------------------------------------------------




(iv) shall be governed by and construed in accordance with the laws of the
Commonwealth of applicable to agreements made and to be wholly performed within
said Commonwealth, and (v) may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.
4.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
5.    Representations and Warranties. Seller has not assigned, pledged,
mortgaged, sublet, encumbered or otherwise transferred any of its interest under
the Lease. This Assignment is made without representation or warranty of any
kind, except as specifically set forth herein and in the Sale Agreement.
6.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
[Remainder of Page Left Intentionally Blank]

- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.
ASSIGNOR:
,
                        
By:    
Name:    
Title:    
ASSIGNEE:
,
                        
                        
By:    
Name:    
Title:    





- 3 -

--------------------------------------------------------------------------------




EXHIBIT A
List of Tenants


1.    
2.    
3.    
4.    
5.    
6.    
7.    
8.    
9.    
10.    
11.    





- 4 -

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY
THIS ASSIGNMENT OF INTANGIBLE PROPERTY (this “Assignment”), is made as of
_________________ by and between _________________, _________________
(“Assignor”) and _________________, _________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of _________________, by and between Assignor and _________________
(the “Sale Agreement”), Assignor agreed to sell to Assignee, inter alia, certain
real property, the improvements located thereon and certain rights appurtenant
thereto, all as more particularly described in the Sale Agreement (collectively,
the “Real Property”), known as ___________________, ___________________ County,
___________________. Initially capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Sale Agreement;
and
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignor and Assignee
shall enter into this Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Contracts, Licenses and Permits. Assignor hereby assigns,
sets over and transfers to Assignee all of Assignor's right, title and interest
in, to and under the following, if and only to the extent the same may be
assigned or quitclaimed by Assignor without expense to Assignor:
(a)
all service, supply, maintenance, utility and commission agreements, all
equipment leases, and all other contracts, subcontracts and agreements relating
to the Real Property and the Personal Property (including all contracts,
subcontracts and agreements relating to the construction of any unfinished
tenant improvements), including those described in Exhibit A attached hereto and
incorporated herein by this reference (herein collectively called the
“Contracts”); and

(b)
to the extent that the same are in effect as of the date hereof, any licenses,
permits, and other written authorizations necessary for the use, operation or
ownership of the Real Property; and

(c)
the rights of Assignor (if any) to the name “The Arsenal on the Charles” (it
being acknowledged by Assignee that Assignor does not have exclusive rights (and
in fact may have no rights) to use such name and Assignor has not registered the
same in any manner); and




--------------------------------------------------------------------------------




(d)
any guaranties and warranties in effect with respect to any portion of the Real
Property or the Personal Property as of the date hereof.

Assignee hereby accepts the foregoing assignment of the interests described in
this Section 1 and expressly assumes the obligation for the performance of any
and all of the obligations of Assignor under the Contracts in respect of the
period on or after the date hereof.
2.    Mutual Indemnity. Assignor shall defend, indemnify and hold harmless
Assignee from and against any liability, damages, causes of action, expenses,
and reasonable attorneys' fees incurred by Assignee by reason of the failure of
Assignor to fulfill, perform, discharge, and observe its obligations with
respect to the Contracts arising before the date hereof. Assignee shall defend,
indemnify and hold harmless Assignor from and against any liability, damages,
causes of action, expenses, and reasonable attorneys' fees incurred by Assignor
by reason of the failure of Assignee to fulfill, perform, discharge, and observe
its obligations with respect to the Contracts arising on and after the date
hereof.
3.    Miscellaneous. This Assignment and the obligations of the parties
hereunder: (i) shall survive the closing of the transaction referred to in the
Sale Agreement and shall not be merged therein for a period of one hundred
eighty (180) days, (ii) shall be subject to the limitations set forth in Section
15.14 of the Sale Agreement, (iii) shall be binding upon and inure to the
benefit of the parties hereto, their respective legal representatives,
successors and assigns, (iv) shall be governed by and construed in accordance
with the laws of the Commonwealth of applicable to agreements made and to be
wholly performed within said Commonwealth, and (v) may not be modified or
amended in any manner other than by a written agreement signed by the party to
be charged therewith.
4.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
5.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
[Remainder of Page Left Intentionally Blank]



- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.
ASSIGNOR:
,
                        
By:    
Name:    
Title:    




ASSIGNEE:
,
                        
By:    
Name:    
Title:    





- 3 -

--------------------------------------------------------------------------------




EXHIBIT A
List of Contracts
(service, supply, maintenance, utility and commission agreements,
and all equipment leases, and guaranties and warranties, if any)



- 4 -

--------------------------------------------------------------------------------








EXHIBIT G
FORM OF NOTICE OF SALE
(To Tenants, Regarding Assignment and Assumption of Space Leases)
TO:
All Tenants of             

        
,
        
RE:
Notice of Change of Ownership of ______________________,

_____________________ County, _____________________
To Whom It May Concern:
You are hereby notified as follows:
1.
That as of the date hereof, _____________________ has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property (the “Property”) to _____________________, _____________________ (the
New Owner”)

2.
Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your Lease terms at
the following address:

_____________________
_____________________
_____________________
3.
If there is a security deposit with respect to your lease, it has been
transferred to the New Owner and as such the New Owner shall be responsible for
holding the same in accordance with the terms of your lease.

,
By:    
Name:    
Title:    
,
                        
By:    
Name:    
Title:    



--------------------------------------------------------------------------------




EXHIBIT H
FORM OF NON-FOREIGN CERTIFICATE
Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. To inform __________________, __________________ (the “Transferee”) that
withholding of tax is not required upon the disposition of a United States real
property interest by __________________, __________________ (the “Seller”), the
undersigned hereby certifies the following on behalf of Seller:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and
2.    Seller is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);
3.    Seller's U.S. employer tax identification number is __________________;
and
4.    Seller's office address is c/o Harvard Real Estate Services, 1350
Massachusetts Avenue, Holyoke Center, Suite 800, Cambridge, Massachusetts 02138.
Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
The undersigned officer of Seller declares that such officer has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and such officer further declares that such officer has authority
to sign this document on behalf of Seller.
Certified, sworn to and subscribed before
me this ____ day of _________,        ,
______________________.        
________________________    By:    
Notary Public    Name:    
Title:    
My Commission Expires:
________________________
(NOTARIAL SEAL)





--------------------------------------------------------------------------------




EXHIBIT I
FORM OF AFFIDAVIT OF TITLE
CHICAGO TITLE INSURANCE COMPANY
MASSACHUSETTS TENANTS AND MECHANICS LIENS AFFIDAVIT
COMMONWEALTH OF MASSACHUSETTS


COUNTY OF _________________________


I, _______________________________ having been sworn, declare and say that, to
the best of my knowledge:


1.
I am familiar with the premises known and designated as _______________, said
land being situated in ___________, Massachusetts; and



2.
Except as set forth on Exhibit A attached hereto, there are no tenants, lessees
or parties in possession affecting the aforementioned premises and no tenants,
lessees or parties in possession with options to purchase and/or rights of first
refusal to purchase; and



3.
There are no persons to whom a debt is due for labor or materials furnished in
the erection, alteration, repair or removal of a building or structure upon the
above land by virtue of an agreement with, or by the consent of, the
undersigned, or of a person having authority from, or rightfully acting for, the
undersigned in promising or furnishing such labor or materials for work actually
performed during the past 93 days; and



4.
All bills which could become liens pursuant to M.G.L.A. Chapter 551 of the Acts
of 1980 (Municipal Lighting Plants-Real Estate Liens) have been paid.





The undersigned hereby agrees to indemnify and hold harmless Chicago Title
Insurance Company from any loss or damage resulting from the incorrectness of
the above assurances.


This affidavit is given to induce Chicago Title Insurance Company to issue its
title insurance policy or policies.


EXECUTED AS A SEALED INSTRUMENT THIS ________ DAY OF _____________, 2012.


(Signature)_______________________________________
Sellers/Borrowers (if refinancing)


Subscribed and sworn to before me on this __________ day of _____________, 2012.




(Signature)_____________________________________
Notary Public
My Commission Expires:







--------------------------------------------------------------------------------






EXHIBIT J-1
FORM OF TENANT ESTOPPEL LETTER
________________________


athenahealth, Inc
311 Arsenal Street
Watertown, Massachusetts 02472
Attention: Carolyn Reckman
Holland & Knight LLP
10 St. James Avenue, 11th Floor
Boston, Massachusetts 02116
Attention: Kenneth B. Hoffman, Esq.
athenahealth, Inc
311 Arsenal Street
Watertown, Massachusetts 02472
Attention: Daniel Orenstein
Holland & Knight LLP
10 St. James Avenue, 11th Floor
Boston, Massachusetts 02116
Attention: Suanne St. Charles
 
Any lenders or other holders
of any interest in the Property
described below



Re: _______________________ [Address of leased premises]


Ladies and Gentlemen:


By lease dated __________________ (the “Lease”), the undersigned (“Tenant”) has
leased from PRESIDENT AND FELLOWS OF HARVARD COLLEGE, a Massachusetts charitable
and educational corporation, or its predecessors in interest (“Landlord”) the
leased premises located at __________________, __________________,
__________________ County, __________________, known as The Arsenal on the
Charles, which are more particularly described in the Lease. Landlord, as owner
of the property (“Property”) of which the lease premises are a part, intends to
sell the said Property to ATHENAHEALTH, INC., a Delaware corporation, or its
permitted assignee (“Buyer”), who, as a condition to the purchase of the
Property, has required this Tenant Estoppel Letter.
In consideration of Buyer's agreement to purchase the Property, Tenant agrees
and certifies to Landlord and to Buyer as follows:
1.    Tenant is in possession and occupancy of the leased premises. Total square
footage of the leased premises is:                 .
2.    The Lease is in full force and effect in accordance with its terms; and
the lease term begins on __________________ and ends on __________________.
3.    Tenant claims no present charge, defense, set-off, lien or claim of offset
or other credits against rent.



--------------------------------------------------------------------------------




4.    All rentals payable under the Lease have been paid through __________,
20__; and no rental has been paid more than thirty (30) days in advance of its
due date. Basic or fixed rent for the period from ___________ to ___________ is
$__________________ per month and is due on the first of each month. A security
deposit in the amount of $__________________ has been paid to Landlord.
5.    The Lease sets forth the entire agreement between Landlord and Tenant, and
has not, in any way, been amended or modified, except in accordance with the
amendments dated as follows:
________________________________________________________________.
6.    Tenant has paid to Landlord all real estate or personal property taxes and
special assessments as of the date hereof, except as follows
_____________________________________.
7.     Tenant has paid to Landlord all operating expenses due under the Lease as
of the date hereof, except as follows _____________________________________.
8.    All improvements and alterations to the leased premises or the real
property to be performed or furnished by Landlord according to the Lease have
been completed to the satisfaction of Tenant. All sums required to be paid by
Landlord to Tenant pursuant to the Lease (including, without limitation, any
tenant allowance, moving allowance or rebate) have been paid in full except as
noted below, and all other conditions precedent to the commencement of the term
of the Lease or the obligations of Tenant under the Lease have been satisfied.
Outstanding Tenant allowances, moving allowances or rebates:
___________________________________________
9.    Tenant has unconditionally accepted and currently occupies the leased
premises, is paying rent under the Lease without claim or right of set-off, or
claim of any default by the Landlord, and is now conducting business on the
leased premises. There exists no default by either party to the Lease, or other
grounds for ceasing or reducing the payment of rental, or for cancellation or
termination of the Lease in any manner. No event has occurred which, with the
giving of notice or passage of time, or both, would result in a default by
either party under the Lease.
10.    Landlord has not agreed to assume the obligations of Tenant under any
other lease in connection with Tenant entering into the Lease.
11.    Tenant has not assigned, pledged, mortgaged, sublet, encumbered or
otherwise transferred any of its interest under the Lease and has received no
notice of any assignment, mortgage or encumbrance of the Lease by Landlord
except as follows: ___________________.
12.    Tenant is not entitled to any expansion options or renewal options except
as follows: _____________ ______________________________________________.
13.    Tenant has not filed, and is not subject of, any proceeding for
bankruptcy reorganization, receivership, insolvency or similar proceedings.


14.    The following is (are) guarantor(s) of Tenant's obligation under the
Lease: ________________



- 2 -

--------------------------------------------------------------------------------




Address of Guarantor:
__________________
__________________


15.    Tenant is not identified on the list of specially designated nationals
and blocked persons subject to financial sanctions that is maintained by the
U.S. Treasury Department, Office of Foreign Assets Control and any other similar
list maintained by the Office of Foreign Assets Control pursuant to any
authorizing United States law, regulation or Executive Order of the President of
the United States ("OFAC List") nor is Tenant subject to trade embargo or
economic sanctions pursuant to any authorizing United States law, regulation or
Executive Order of the President of the United States.
16.    Attached hereto as Exhibit A is a true and correct copy of the Lease
together with all amendments, modifications or renewals.
17.    Tenant has no option, right of first refusal or other right to purchase
the Property or any portion thereof, or any interest therein pursuant to the
terms of the Lease or contained in any other document or agreement (written or
oral) whatsoever. The only interest of Tenant in the Property is that of a
tenant pursuant to the terms of the Lease. Tenant hereby waives any option,
right of first refusal or other right to purchase the Property or any portion
thereof or interest therein that is contained in the Lease or any other document
or agreement, if any.
This certificate may be relied upon by Landlord, Buyer, Buyer's lender from time
to time, and their respective successors and assigns.
TENANT:
    
By:    
Name:    
Title:    



- 3 -

--------------------------------------------------------------------------------




EXHIBIT A
LEASE



- 4 -

--------------------------------------------------------------------------------




EXHIBIT J-2
FORM OF SELLER'S ESTOPPEL CERTIFICATE
________________________


athenahealth, Inc
311 Arsenal Street
Watertown, Massachusetts 02472
Attention: Carolyn Reckman
Holland & Knight LLP
10 St. James Avenue, 11th Floor
Boston, Massachusetts 02116
Attention: Kenneth B. Hoffman, Esq.
athenahealth, Inc
311 Arsenal Street
Watertown, Massachusetts 02472
Attention: Daniel Orenstein
Holland & Knight LLP
10 St. James Avenue, 11th Floor
Boston, Massachusetts 02116
Attention: Suanne St. Charles
 
Any lenders or other holders
of any interest in the Property
described below



Re: _______________________ [Address of leased premises]


Ladies and Gentlemen:


By lease dated __________________ (the “Lease”), _____________________
(“Tenant”) has leased from PRESIDENT AND FELLOWS OF HARVARD COLLEGE, a
Massachusetts charitable and educational corporation, or its predecessors in
interest (“Seller”) the leased premises located at __________________,
__________________, __________________ County, __________________, known as The
Arsenal on the Charles, which are more particularly described in the Lease.
Seller, as owner of the property (“Property”) of which the lease premises are a
part, intends to sell the said Property to ATHENAHEALTH, INC., a Delaware
corporation, or its permitted assignee (“Buyer”), who, as a condition to the
purchase of the Property, has required this Seller's Estoppel Certificate.
In consideration of Buyer's agreement to purchase the Property, Seller agrees
and certifies to Buyer as follows:
1.    The approximate total square footage of the leased premises is:
                .
2.    Seller is the current holder of all of the landlord's right, title and
interest under the Lease.
3.    The Lease is in full force and effect in accordance with its terms; and
the lease term begins on __________________ and ends on __________________.

- 1 -

--------------------------------------------------------------------------------




4.    To the best of Seller's knowledge, Tenant has no present charge, defense,
set-off, lien or claim of offset or other credits against rent.
5.    All rentals payable under the Lease have been paid through __________,
20__; and no rental has been paid more than thirty (30) days in advance of its
due date. Basic or fixed rent for the period from ___________ to ___________ is
$__________________ per month and is due on the first of each month. A security
deposit in the amount of $__________________ has been paid to Seller.
6.    The Lease sets forth the entire agreement between Seller and Tenant, and
has not, in any way, been amended or modified, except in accordance with the
amendments dated as follows:
________________________________________________________________.
7.    Tenant has paid to Seller all real estate or personal property taxes and
special assessments as of the date hereof, except as follows
_____________________________________.
8.     Tenant has paid to Seller all operating expenses due under the Lease as
of the date hereof, except as follows _____________________________________.
9.    To the best of Seller's knowledge, all improvements and alterations to the
leased premises or the real property to be performed or furnished by Seller
according to the Lease have been completed except as noted below. All sums
required to be paid by Seller to Tenant pursuant to the Lease (including,
without limitation, any tenant allowance, moving allowance or rebate) have been
paid in full except as noted below.
Outstanding improvements and alterations, Tenant allowances, moving allowances
or rebates: ___________________________________________
10.    To Seller's knowledge, there exists no default by either party to the
Lease, or other grounds for ceasing or reducing the payment of rental, or for
cancellation or termination of the Lease in any manner. To Seller's knowledge,
no event has occurred which, with the giving of notice or passage of time, or
both, would result in a default by either party under the Lease.
11.    Seller has not agreed to assume the obligations of Tenant under any other
lease in connection with Tenant entering into the Lease.
12.    Tenant is not entitled to any expansion options or renewal options except
as expressly set forth in the Lease.
13.    To Seller's knowledge, Tenant has not filed, and is not subject of, any
proceeding for bankruptcy reorganization, receivership, insolvency or similar
proceedings.


14.    The following is (are) guarantor(s) of Tenant's obligation under the
Lease: ________________


Address of Guarantor:
__________________

- 2 -

--------------------------------------------------------------------------------




__________________


15.    Attached hereto as Exhibit A is a true and correct copy of the Lease
together with all amendments, modifications or renewals.
16.    Tenant has no option, right of first refusal or other right to purchase
the Property or any portion thereof, or any interest therein pursuant to the
terms of the Lease (except as expressly set forth therein) or contain in any
other document or agreement whatsoever.
This certificate may be relied upon by Buyer and Buyer's lender from time to
time, and their respective successors and assigns.


SELLER:
PRESIDENT AND FELLOWS OF HARVARD COLLEGE, a Massachusetts charitable and
educational corporation


By:    
Name:    
Title:    

- 3 -

--------------------------------------------------------------------------------




EXHIBIT A
LEASE





- 4 -

--------------------------------------------------------------------------------




EXHIBIT K
LITIGATION NOTICES, CONTRACT DEFAULTS
GOVERNMENTAL VIOLATIONS






None





--------------------------------------------------------------------------------




EXHIBIT L
LIST OF TENANTS


Building 37 - 200 Talcott Avenue, Watertown, Massachusetts


•
Bright Horizons Children's Centers LLC (Office)



Building 39 - 300 North Beacon Street, Watertown, Massachusetts


•
Harvard Business School Publishing Corporation



Building 43 - 343 Arsenal Street, Watertown, Massachusetts


•
Roundarch Isobar, Inc.

◦
Envivo Pharmaceuticals Inc. (Subtenant)

•
La Casa de Pedro



Building 97 - 400 North Beacon Street, Watertown, Massachusetts


•
athenahealth, Inc.



Building 117 - 3 Kingsbury Avenue, Watertown, Massachusetts


•
Beal & Co., Inc. (Management Office)



Building 118 - 2 Kingsbury Avenue, Watertown, Massachusetts


•
Carlson Software, Inc.

◦
Optodot Corporation (Subtenant)

•
Karen L. Koumjian, O.D. d/b/a Watertown Eye Associates

•
Netwatch (USA), LLC



Building 131 - 400 Talcott Avenue, Watertown, Massachusetts


•
NetAge Solutions, Inc.

•
Bright Horizons Children's Center LLC (Office and Day Care)

•
Young Presidents' Organization, Inc.

•
Scholastic, Inc.

•
Aliaswire, Inc.






--------------------------------------------------------------------------------




Building 311 - 311 Arsenal Street, Watertown, Massachusetts


•
Liaison International, LLC

•
Mobile Messenger Americas, Inc.

◦
athenahealth, Inc. (Subtenant)

•
athenahealth, Inc.

•
Bard, RAO + Athanas Consulting Engineers, LLC and Paulus, Sokolowski and Sartor,
LLC

•
TSI Watertown, Inc. (Boston Sports Club)

•
Scholastic, Inc.

•
Anita M. Grasso, M.D. and Andrea A. Hass, M.D. d/b/a Associates in Dermatology

•
Syniverse ICS Corporation

◦
athenahealth, Inc. (Subtenant)

•
McGarr Service Corp.

•
Muni Zalawadia and Rekha Mistri



Building 312 - 321 Arsenal Street, Watertown, Massachusetts


•
Watertown Arsenal Development Corporation

◦
Watertown Arts on the Charles, Inc.

•
Bright Horizons Children's Centers LLC

•
Boston Bread, LLC



Building 313 - 321 100 Talcott Avenue, Watertown, Massachusetts


•
Service Employees International Union (SEIU) Local 509

•
Communispace Corporation

◦
APFS LLC (Subtenant)








--------------------------------------------------------------------------------




EXHIBIT M
LIST OF LETTERS OF CREDIT




athenahealth, Inc.
Bard, RAO + Athanas Consulting Engineers, LLC and Paulus, Sokolowski and Sartor,
LLC
Communispace Corporation
Liaison International, LLC
Mobile Messenger Americas, Inc.
Roundarch Isobar, Inc.
Service Employees International Union (SEIU) Local 509
TSI Watertown, Inc.





--------------------------------------------------------------------------------




EXHIBIT N


DUE DILIGENCE MATERIALS
1.
All service and other maintenance contracts

2.
All current leases, pending leases, and property rent rolls with options
included (i.e., purchase options, expansion options, etc.)

3.
Any outstanding Tenant Improvement allowances due existing Tenants

4.
Most recent and five-year historical and budgeted tax bills (PILOT) and value
renditions

5.
Pilot Agreement(s)

6.
Most recent and five-year historical and budgeted operating statements relating
to the Property

7.
Most recent and five-year historical and budgeted capital expense items and
statements relating to the Property

8.
Current permits (waste water and well)

9.
Current governmental approvals

10.
Current licenses

11.
Structural, property conditions, and other inspection reports, claims, and/or
disclosures

12.
Existing Owner's Title Policy

13.
Complete set of building plans (including architectural, mechanical, and
structural plans)

14.
Any plans detailing building expansion capabilities or new building capacity

15.
Survey of the property

16.
Copies of all warranties (including roof, windows, mechanical, elevator, etc.)

17.
Copies of correspondence with the Fire Department, Health Department, Assessor's
Department, and Building Department

18.
Mold remediation certification

19.
Reports concerning condition and function of HVAC, mechanical, electrical and
utility systems with any applicable warranties or guaranties

20.
Roof report and maintenance plans




--------------------------------------------------------------------------------




21.
Solar panel information, warranties, and maintenance documents

22.
Parking garage information and maintenance costs

23.
Any septic reports for each building

24.
Furniture, fixtures, and equipment list

25.
Existing and pending claims and law suits

26.
Zoning reports

27.
Any historic building restriction or limitations

28.
All environmental related reports, including Phase I, Phase II and Asbestos
Reports

29.
Personal Property List of items remaining with the Property upon transfer, such
as art work, equipment, etc.

30.
Tenant Correspondence Files

32.
Financial Records from at least January, 2010, including the following:

Equipment Leases;
Security Deposit Report;
Aging Receivables Report;
Payables Report;
General Ledgers and Detailed Income Statements;
Cash Receipts Statements and Bank and Credit Card Statements;
Payroll Registers; and
GAAP audited financial statements for the Property.



- 2 -

--------------------------------------------------------------------------------




EXHIBIT O


ENVIRONMENTAL TESTING PLAN
•
Advance approximately 35 soil borings at the locations shown on the attached
Figure 2 to a depth of approximately 10 feet each using direct push drilling
methods.  Collect two soil samples from each boring (one shallow and one deep).
Each sample shall be analyzed by a Massachusetts certified laboratory for:

◦
MCP Metals

◦
perchlorate

◦
nitroglycerin

◦
nitrocellulose

◦
nitroguanidine

◦
2,6-DiAmino-4NT

◦
2,4-DiAmino-6NT

◦
pentaerythritol tetranitrate (PETN)

◦
1,4-dioxane



•
Install 5 groundwater monitoring wells to a depth of approximately 25 feet below
ground surface at the locations shown on the attached Figure 2 using direct-push
or hollow-stem auger drilling methods. Collect a groundwater sample from each
monitoring well using low-flow sampling techniques.  Each sample shall be
analyzed by a Massachusetts certified laboratory for:

◦
Volatile organic compounds via EPA Method 8260

◦
perchlorate

◦
nitroglycerin

◦
nitrocellulose

◦
nitroguanidine

◦
2,6-DiAmino-4NT

◦
2,4-DiAmino-6NT

◦
pentaerythritol tetranitrate (PETN)

◦
1,4-dioxane



•
Conduct a hazardous building material survey to identity the types, quantities,
and condition of hazardous material including lead-based paint and asbestos.




--------------------------------------------------------------------------------




[figure2.jpg]



